Case 2:19-cv-00311-JRG-RSP Document 86 Filed 10/12/20 Page 1 of 62 PageID #: 1015




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                   MARSHALL DIVISION


      GREE, INC.,
                       Plaintiff,
                                                            Case No. 2:19-cv-00310-JRG-RSP
               v.                                           Case No. 2:19-cv-00311-JRG-RSP
      SUPERCELL OY,
                       Defendant.



             CLAIM CONSTRUCTION MEMORANDUM OPINION AND ORDER

        This Order addresses the claim-construction disputes presented by the parties in Case No.

  2:19-cv-00310-JRG-RSP (the “’310 Case”) and Case No. 2:19-cv-00311-JRG-RSP (the “’311

  Case”). Before the Court are the opening claim construction briefs of GREE, Inc. (“Plaintiff”)

  (’310 Case Dkt. No. 63 and ’311 Case Dkt. No. 62, both filed on July 24, 2020), the responses of

  Supercell Oy (“Defendant”) (’310 Case Dkt. No. 65 and ’311 Case Dkt. No. 64,1 both filed on

  August 10, 2020), and Plaintiff’s replies (’310 Case Dkt. No. 68 and ’311 Case Dkt. No. 68,1 both

  filed on August 17, 2020). The Court held a hearing on the issues of claim construction and claim

  definiteness on September 1, 2020. Having considered the arguments and evidence presented by

  the parties at the hearing and in their briefing, the Court issues this Order.




  1
   ’311 Case Dkt. Nos. 64 and 68 were both filed under seal. Redacted versions were filed as Dkt.
  Nos. 67 and 69, respectively.
                                                    1
Case 2:19-cv-00311-JRG-RSP Document 86 Filed 10/12/20 Page 2 of 62 PageID #: 1016




                                                      Table of Contents

  I.     BACKGROUND ............................................................................................................... 4
         A.        The ’708 and ’832 Patents ...................................................................................... 4
         B.        The ’107 and ’439 Patents ...................................................................................... 5
  II.    LEGAL PRINCIPLES ..................................................................................................... 7
         A.        Claim Construction ................................................................................................. 7
         B.        Departing from the Ordinary Meaning of a Claim Term ...................................... 10
         C.        Definiteness Under 35 U.S.C. § 112, ¶ 2 (pre-AIA) / § 112(b) (AIA) ................. 11
  III.   AGREED CONSTRUCTIONS ..................................................................................... 12
  IV.    CONSTRUCTION OF DISPUTED TERMS ............................................................... 12
         A.        Case No. 2:19-cv-310 ........................................................................................... 12
                   A-1.  “selected randomly” .................................................................................. 12
                   A-2.  “character” and “and at least one of the cells including a character
                         …” ............................................................................................................. 16
                   A-3. “displaying, during the virtual game, an item associated with the
                         selected cell, which is determined by the server based on the
                         selection request” ...................................................................................... 19
                   A-4. “wherein each of a plurality of items extracted from an item
                         information table pertaining to a user is associated with each of the
                         plurality of the cells”................................................................................. 22
                   A-5. The Associated-Memory Terms ............................................................... 24
                   A-6. “[sending information to a user terminal for displaying, in a virtual
                         game,] a sheet comprising the plurality of cells and obtainable item
                         information” and “[send information to a user terminal for
                         displaying, in a virtual game,] a sheet comprising the plurality of
                         cells and obtainable item information” ..................................................... 26
                   A-7. “send[ing] information for differentiating, in the virtual game, a
                         display of the one cell from another cell of the plurality of cells in
                         the sheet, wherein the differentiating of the display of the one cell
                         is done in response to the selection request to select the one cell” ........... 28
                   A-8. “providing” and “provide” ........................................................................ 32
         B.        Case No. 2:19-cv-311 ........................................................................................... 34
                   B-1.       “game pieces” ........................................................................................... 34
                   B-2.       “game item” .............................................................................................. 38
                   B-3.       The Skill-Level Terms .............................................................................. 42
                   B-4.       The Allocation-Information Terms ........................................................... 48
                   B-5.       The Parameter-Value Terms ..................................................................... 51
                   B-6.       “cooperatively participate in the game” .................................................... 56

                                                                   2
Case 2:19-cv-00311-JRG-RSP Document 86 Filed 10/12/20 Page 3 of 62 PageID #: 1017




                 “periodically causing an event to occur for providing one of the
                  B-7.
                 plurality of game pieces to a user” ............................................................ 57
            B-8. “ranking point”.......................................................................................... 60
  V.    CONCLUSION ............................................................................................................... 62




                                                                3
Case 2:19-cv-00311-JRG-RSP Document 86 Filed 10/12/20 Page 4 of 62 PageID #: 1018




  I.        BACKGROUND

       In the two cases addressed in this Order, Plaintiff alleges infringement of four U.S. Patents.

  In the ’310 Case, Plaintiff asserts two U.S. Patents: No. 10,076,708 (the “’708 Patent”) and No.

  10,413,832 (the “’832 Patent”). In the ’311 Case, Plaintiff asserts two U.S. Patents: No. 9,079,107

  (the “’107 Patent”) and No. 9,561,439 (the “’439 Patent”). The ’107, ’439, ’708, and ’832 Patents

  are collectively referred to herein as the “Asserted Patents.”

       A.      The ’708 and ’832 Patents

       The ’708 and ’832 Patents are related. As stated on the face of the patents, the application that

  issued as the ’832 Patent is a continuation of the ’708 Patent’s application and both patents

  ultimately claim priority to a Japanese application filed June 21, 2012.

       The patents are generally directed to a computer-game control method, server, and program

  “that can increase the variations on methods for acquiring battle cards and the like, increase the

  predictability of acquisition of a card or the like with a high rarity value or the like, and heighten

  interest in the game.” ’708 Patent col.1 ll.47–53. The two patents have the same abstract, which

  provides:

            A game control method, game server, and program can increase variations on
            methods for acquiring items, increase the predictability of acquisition of an item
            with a high rarity value or the like, and heighten interest in the game. Included are
            the steps of presenting a communication terminal, connected over a communication
            line, with acquirable item information that, for each item type, includes a total count
            and an acquisition count or a non-acquisition count of items when receiving, from
            the communication terminal, a request to present information related to items
            acquirable by the communication terminal, determining an item to provide to the
            communication terminal when receiving an item acquisition request from the
            communication terminal, and changing the acquirable item information when
            receiving a reset request from the communication terminal.

       Claim 1 of the ’708 Patent and Claim 4 of the ’832 Patent, exemplary method and system

  claims respectively, recite as follows (with terms in dispute in bold italics and those Defendant

  contends render claims indefinite underlined):

                                                      4
Case 2:19-cv-00311-JRG-RSP Document 86 Filed 10/12/20 Page 5 of 62 PageID #: 1019




            ’708 Patent Claim 1. A game control method comprising the steps of:
            (a) initializing a virtual game;
            (b) displaying, during the virtual game, a plurality of cells and acquirable item
              information that is received from a server over a communication line, the
              plurality of cells being displayed in the same size, wherein each of a plurality
              of items extracted from an item information table pertaining to a user is
              associated with each of the plurality of cells, the plurality of items being
              selected randomly only from items in the item information table, and at least
              one of the cells including a character which indicates a rarity value of an
              item associated with the at least one of the cells;
            (c) receiving, during the virtual game, a selection request selecting one of the
              plurality of cells and sending the selection request to the server; and
            (d) displaying, during the virtual game, an item associated with the selected
              cell, which is determined by the server based on the selection request.

            ’832 Patent Claim 4. A game server comprising:
            a memory in which each of a plurality of cells is associated with each of
              extracted items extracted from the memory; and
            a controller configured to
                 send information to a user terminal for displaying, in a virtual game, a
                   sheet comprising the plurality of cells and obtainable item
                   information, the obtainable item information comprising at least one of
                   (i) a total number of items for each item type, (ii) a number of obtained
                   items and (iii) a number of un-obtained items,
                 receive, in the virtual game, a selection request from the user terminal to
                   select one cell among the plurality of cells,
                 send information for differentiating, in the virtual game, a display of the
                   one cell from another cell of the plurality of cells in the sheet, wherein
                   the differentiating of the display of the one cell is done in response to
                   the selection request to select the one cell, and
                 provide, in the virtual game, an item of the extracted items that is
                   associated with the one cell to a user of the user terminal.

     B.      The ’107 and ’439 Patents

      The ’107 and ’439 Patents are related. As stated on the face of the patents, the application that

  issued as the ’439 Patent is a division of the ’107 Patent’s application and both patents ultimately

  claim priority to a Japanese application filed March 12, 2013.

      The patents are generally directed to a computer-game control method, server, and program

  “in which a plurality of users plays in cooperation with one another.” ’107 Patent col.2 ll.26–29.

  The two patents have the same abstract, which provides:


                                                   5
Case 2:19-cv-00311-JRG-RSP Document 86 Filed 10/12/20 Page 6 of 62 PageID #: 1020




         Provided is a game control method carried out by a game control device connected
         to communication terminals used by users who play a game. The device has a
         storage unit for storing group information indicative of a group consisting of users
         and game piece information indicative of game pieces constituting one item. The
         method includes giving a game piece to each user in accordance with a user
         operation to his/her communication terminal; storing obtained game piece
         information indicative of the game piece given to each user in the storage unit;
         determining whether all of the game pieces necessary to constitute the one item
         indicated by the game piece information are given to users constituting a group
         indicated by the group information based on the obtained game piece information;
         and giving a reward to users constituting the group if it is determined that all of the
         game pieces are given.

      Claim 1 of the ’107 Patent and Claim 7 of the ’439 Patent, exemplary method and Beauregard

  claims respectively, recite as follows (with terms in dispute emphasized):

             ’107 Patent Claim 1. A game control method carried out by a game control
           device for providing a game to a plurality of communication terminals
           respectively used by a plurality of users, the game control device communicating
           with the plurality of communication terminals and having a storage unit, the
           method comprising the steps of:
             (a) storing skill level information indicative of skill levels of each of the
               plurality of users of the game, in the storage unit;
             (b) grouping the plurality of users into one or more groups;
             (c) providing one or more of a plurality of game pieces to a first plurality of
               users in a first group of said one or more groups, based on the skill level
               information, while the first plurality of users are at certain events in the
               game;
             (d) storing allocation information indicating which game piece has been
               provided to which user with a respective skill level, and a number and type
               of game pieces required to obtain a game item as a reward, in the storage unit;
             (e) determining whether all of the game pieces required to obtain said game
               item have been provided to the first group, based on the allocation
               information stored in the storage unit; and
             (f) allocating in a memory, the game item to the first group or at least one of
               the first plurality of users, when it is determined that all the required game
               pieces have been provided.

             ’439 Patent Claim 7. A non-transitory computer readable recording medium
           for storing a program that causes a processor of a game control device to execute
           a process, the game control device providing a game to a plurality of
           communication terminals respectively used by a plurality of users over a
           communication network, and having a storage unit, the process comprising the
           steps of:
             (a) grouping the plurality of users into one or more groups;


                                                   6
Case 2:19-cv-00311-JRG-RSP Document 86 Filed 10/12/20 Page 7 of 62 PageID #: 1021




              (b) storing a correspondence between the plurality of users and the one or more
                groups in the storage unit;
              (c) transmitting information over the communication network to initiate a
                group event in which a first plurality of users forming a first group
                cooperatively participate in the game;
              (d) storing a parameter value for each of the plurality of users, wherein the
                parameter value for a respective user is increased as the respective user
                makes progress in the group event;
              (e) monitoring progress of the group event and updating the parameter value
                for each of the first plurality of users in accordance with the progress of
                the first group in the group event;
              (f) providing at least one of a plurality of game pieces to each of the first
                plurality of users in the group event, based on the parameter value for the
                corresponding user, wherein the plurality of game pieces are required to
                obtain a game item;
              (g) storing allocation information indicating which game piece has been
                provided to which user, in the storage unit;
              (h) determining whether all the required game pieces have been provided to
                the first plurality of users, based on the allocation information; and
              (i) allocating in a memory, the game item to the first group or at least one of
                the first plurality of users, when it is determined that all the required game
                pieces have been provided within a predetermined period of time during
                which the group event is taking place.

  II.        LEGAL PRINCIPLES

        A.     Claim Construction

        “It is a ‘bedrock principle’ of patent law that ‘the claims of a patent define the invention to

  which the patentee is entitled the right to exclude.’” Phillips v. AWH Corp., 415 F.3d 1303, 1312

  (Fed. Cir. 2005) (en banc) (quoting Innova/Pure Water Inc. v. Safari Water Filtration Sys., Inc.,

  381 F.3d 1111, 1115 (Fed. Cir. 2004)). To determine the meaning of the claims, courts start by

  considering the intrinsic evidence. Id. at 1313; C.R. Bard, Inc. v. U.S. Surgical Corp., 388 F.3d

  858, 861 (Fed. Cir. 2004); Bell Atl. Network Servs., Inc. v. Covad Commc’ns Grp., Inc., 262 F.3d

  1258, 1267 (Fed. Cir. 2001). The intrinsic evidence includes the claims themselves, the

  specification, and the prosecution history. Phillips, 415 F.3d at 1314; C.R. Bard, Inc., 388 F.3d at

  861. The general rule—subject to certain specific exceptions discussed infra—is that each claim

  term is construed according to its ordinary and accustomed meaning as understood by one of

                                                    7
Case 2:19-cv-00311-JRG-RSP Document 86 Filed 10/12/20 Page 8 of 62 PageID #: 1022




  ordinary skill in the art at the time of the invention in the context of the patent. Phillips, 415 F.3d

  at 1312–13; Alloc, Inc. v. Int’l Trade Comm’n, 342 F.3d 1361, 1368 (Fed. Cir. 2003); Azure

  Networks, LLC v. CSR PLC, 771 F.3d 1336, 1347 (Fed. Cir. 2014) (quotation marks omitted)

  (“There is a heavy presumption that claim terms carry their accustomed meaning in the relevant

  community at the relevant time.”) cert. granted, judgment vacated, 135 S. Ct. 1846 (2015).

      “The claim construction inquiry . . . begins and ends in all cases with the actual words of the

  claim.” Renishaw PLC v. Marposs Societa’ per Azioni, 158 F.3d 1243, 1248 (Fed. Cir. 1998). “[I]n

  all aspects of claim construction, ‘the name of the game is the claim.’” Apple Inc. v. Motorola,

  Inc., 757 F.3d 1286, 1298 (Fed. Cir. 2014) (quoting In re Hiniker Co., 150 F.3d 1362, 1369 (Fed.

  Cir. 1998)) overruled on other grounds by Williamson v. Citrix Online, LLC, 792 F.3d 1339 (Fed.

  Cir. 2015). First, a term’s context in the asserted claim can be instructive. Phillips, 415 F.3d at

  1314. Other asserted or unasserted claims can also aid in determining the claim’s meaning, because

  claim terms are typically used consistently throughout the patent. Id. Differences among the claim

  terms can also assist in understanding a term’s meaning. Id. For example, when a dependent claim

  adds a limitation to an independent claim, it is presumed that the independent claim does not

  include the limitation. Id. at 1314–15.

          “[C]laims ‘must be read in view of the specification, of which they are a part.’” Id. (quoting

  Markman v. Westview Instruments, Inc., 52 F.3d 967, 979 (Fed. Cir. 1995) (en banc)). “[T]he

  specification ‘is always highly relevant to the claim construction analysis. Usually, it is dispositive;

  it is the single best guide to the meaning of a disputed term.’” Id. (quoting Vitronics Corp. v.

  Conceptronic, Inc., 90 F.3d 1576, 1582 (Fed. Cir. 1996)); Teleflex, Inc. v. Ficosa N. Am. Corp.,

  299 F.3d 1313, 1325 (Fed. Cir. 2002). This is true because a patentee may define his own terms,

  give a claim term a different meaning than the term would otherwise possess, or disclaim or



                                                     8
Case 2:19-cv-00311-JRG-RSP Document 86 Filed 10/12/20 Page 9 of 62 PageID #: 1023




  disavow the claim scope. Phillips, 415 F.3d at 1316. In these situations, the inventor’s

  lexicography governs. Id. The specification may also resolve ambiguous claim terms “where the

  ordinary and accustomed meaning of the words used in the claims lack sufficient clarity to permit

  the scope of the claim to be ascertained from the words alone.” Teleflex, Inc., 299 F.3d at 1325.

  But, “‘[a]lthough the specification may aid the court in interpreting the meaning of disputed claim

  language, particular embodiments and examples appearing in the specification will not generally

  be read into the claims.’” Comark Commc’ns, Inc. v. Harris Corp., 156 F.3d 1182, 1187 (Fed. Cir.

  1998) (quoting Constant v. Advanced Micro-Devices, Inc., 848 F.2d 1560, 1571 (Fed. Cir. 1988));

  see also Phillips, 415 F.3d at 1323. “[I]t is improper to read limitations from a preferred

  embodiment described in the specification—even if it is the only embodiment—into the claims

  absent a clear indication in the intrinsic record that the patentee intended the claims to be so

  limited.” Liebel-Flarsheim Co. v. Medrad, Inc., 358 F.3d 898, 913 (Fed. Cir. 2004).

      The prosecution history is another tool to supply the proper context for claim construction

  because, like the specification, the prosecution history provides evidence of how the U.S. Patent

  and Trademark Office (“PTO”) and the inventor understood the patent. Phillips, 415 F.3d at 1317.

  However, “because the prosecution history represents an ongoing negotiation between the PTO

  and the applicant, rather than the final product of that negotiation, it often lacks the clarity of the

  specification and thus is less useful for claim construction purposes.” Id. at 1318; see also Athletic

  Alts., Inc. v. Prince Mfg., 73 F.3d 1573, 1580 (Fed. Cir. 1996) (ambiguous prosecution history

  may be “unhelpful as an interpretive resource”).

      Although extrinsic evidence can also be useful, it is “‘less significant than the intrinsic record

  in determining the legally operative meaning of claim language.’” Phillips, 415 F.3d at 1317

  (quoting C.R. Bard, Inc., 388 F.3d at 862). Technical dictionaries and treatises may help a court



                                                     9
Case 2:19-cv-00311-JRG-RSP Document 86 Filed 10/12/20 Page 10 of 62 PageID #: 1024




   understand the underlying technology and the manner in which one skilled in the art might use

   claim terms, but technical dictionaries and treatises may provide definitions that are too broad or

   may not be indicative of how the term is used in the patent. Id. at 1318. Similarly, expert testimony

   may aid a court in understanding the underlying technology and determining the particular

   meaning of a term in the pertinent field, but an expert’s conclusory, unsupported assertions as to a

   term’s definition are not helpful to a court. Id. Extrinsic evidence is “less reliable than the patent

   and its prosecution history in determining how to read claim terms.” Id. The Supreme Court has

   explained the role of extrinsic evidence in claim construction:

            In some cases, however, the district court will need to look beyond the patent’s
            intrinsic evidence and to consult extrinsic evidence in order to understand, for
            example, the background science or the meaning of a term in the relevant art during
            the relevant time period. See, e.g., Seymour v. Osborne, 11 Wall. 516, 546 (1871)
            (a patent may be “so interspersed with technical terms and terms of art that the
            testimony of scientific witnesses is indispensable to a correct understanding of its
            meaning”). In cases where those subsidiary facts are in dispute, courts will need to
            make subsidiary factual findings about that extrinsic evidence. These are the
            “evidentiary underpinnings” of claim construction that we discussed in Markman,
            and this subsidiary factfinding must be reviewed for clear error on appeal.

   Teva Pharm. USA, Inc. v. Sandoz, Inc., 574 U.S. 318, 331–32 (2015).

       B.      Departing from the Ordinary Meaning of a Claim Term

       There are “only two exceptions to [the] general rule” that claim terms are construed according

   to their plain and ordinary meaning: “1) when a patentee sets out a definition and acts as his own

   lexicographer, or 2) when the patentee disavows the full scope of the claim term either in the

   specification or during prosecution.”2 Golden Bridge Tech., Inc. v. Apple Inc., 758 F.3d 1362, 1365

   (Fed. Cir. 2014) (quoting Thorner v. Sony Comput. Entm’t Am. LLC, 669 F.3d 1362, 1365 (Fed.



   2
    Some cases have characterized other principles of claim construction as “exceptions” to the
   general rule, such as the statutory requirement that a means-plus-function term is construed to
   cover the corresponding structure disclosed in the specification. See, e.g., CCS Fitness, Inc. v.
   Brunswick Corp., 288 F.3d 1359, 1367 (Fed. Cir. 2002).
                                                    10
Case 2:19-cv-00311-JRG-RSP Document 86 Filed 10/12/20 Page 11 of 62 PageID #: 1025




   Cir. 2012)); see also GE Lighting Sols., LLC v. AgiLight, Inc., 750 F.3d 1304, 1309 (Fed. Cir.

   2014) (“[T]he specification and prosecution history only compel departure from the plain meaning

   in two instances: lexicography and disavowal.”). The standards for finding lexicography or

   disavowal are “exacting.” GE Lighting Sols., 750 F.3d at 1309.

       To act as his own lexicographer, the patentee must “clearly set forth a definition of the

   disputed claim term,” and “clearly express an intent to define the term.” Id. (quoting Thorner, 669

   F.3d at 1365); see also Renishaw, 158 F.3d at 1249. The patentee’s lexicography must appear

   “with reasonable clarity, deliberateness, and precision.” Renishaw, 158 F.3d at 1249.

       To disavow or disclaim the full scope of a claim term, the patentee’s statements in the

   specification or prosecution history must amount to a “clear and unmistakable” surrender. Cordis

   Corp. v. Bos. Sci. Corp., 561 F.3d 1319, 1329 (Fed. Cir. 2009); see also Thorner, 669 F.3d at 1366

   (“The patentee may demonstrate intent to deviate from the ordinary and accustomed meaning of a

   claim term by including in the specification expressions of manifest exclusion or restriction,

   representing a clear disavowal of claim scope.”). “Where an applicant’s statements are amenable

   to multiple reasonable interpretations, they cannot be deemed clear and unmistakable.” 3M

   Innovative Props. Co. v. Tredegar Corp., 725 F.3d 1315, 1326 (Fed. Cir. 2013).

       C.      Definiteness Under 35 U.S.C. § 112, ¶ 2 (pre-AIA) / § 112(b) (AIA)

       Patent claims must particularly point out and distinctly claim the subject matter regarded as

   the invention. 35 U.S.C. § 112, ¶ 2. A claim, when viewed in light of the intrinsic evidence, must

   “inform those skilled in the art about the scope of the invention with reasonable certainty.” Nautilus

   Inc. v. Biosig Instruments, Inc., 572 U.S. 898, 910 (2014). If it does not, the claim fails § 112, ¶ 2

   and is therefore invalid as indefinite. Id. at 901. Whether a claim is indefinite is determined from

   the perspective of one of ordinary skill in the art as of the time the application for the patent was

   filed. Id. at 911. As it is a challenge to the validity of a patent, the failure of any claim in suit to
                                                     11
Case 2:19-cv-00311-JRG-RSP Document 86 Filed 10/12/20 Page 12 of 62 PageID #: 1026




   comply with § 112 must be shown by clear and convincing evidence. BASF Corp. v. Johnson

   Matthey Inc., 875 F.3d 1360, 1365 (Fed. Cir. 2017). “[I]ndefiniteness is a question of law and in

   effect part of claim construction.” ePlus, Inc. v. Lawson Software, Inc., 700 F.3d 509, 517 (Fed.

   Cir. 2012).

           When a term of degree is used in a claim, “the court must determine whether the patent

   provides some standard for measuring that degree.” Biosig Instruments, Inc. v. Nautilus, Inc., 783

   F.3d 1374, 1378 (Fed. Cir. 2015) (quotation marks omitted). Likewise, when a subjective term is

   used in a claim, “the court must determine whether the patent’s specification supplies some

   standard for measuring the scope of the [term].” Datamize, LLC v. Plumtree Software, Inc., 417

   F.3d 1342, 1351 (Fed. Cir. 2005). The standard “must provide objective boundaries for those of

   skill in the art.” Interval Licensing LLC v. AOL, Inc., 766 F.3d 1364, 1371 (Fed. Cir. 2014).

   III.         AGREED CONSTRUCTIONS

           The parties have agreed to constructions set forth in their Joint Claim Construction Charts

   (’310 Case Dkt. No. 69; ’311 Case Dkt. No. 70). Based on the parties’ agreement, the Court hereby

   adopts the agreed constructions for these cases.

   IV.          CONSTRUCTION OF DISPUTED TERMS

           A.      Case No. 2:19-cv-310

                A-1.   “selected randomly”

                Disputed Term3               Plaintiff’s Proposed          Defendant’s Proposed
                                                Construction                    Construction
       “selected randomly”              plain and ordinary meaning;     selected without preference to
                                        no construction needed          any particular item such that
       •   ’708 Patent Claims 1, 2, 3                                   each item has an equal
                                                                        probability of being selected



   3
    For all term charts in this order, the claims in which the term is found are listed with the term
   but: (1) only the highest-level claim in each dependency chain is listed, and (2) only asserted claims
                                                      12
Case 2:19-cv-00311-JRG-RSP Document 86 Filed 10/12/20 Page 13 of 62 PageID #: 1027




       The Parties’ Positions

       Plaintiff submits: The meaning of the term “selected randomly” is plain without construction.

   Defendant’s proposed construction improperly limits the term by injecting “selected without

   preference” and “equal probability of being selected” limitations. Properly understood, “selected

   randomly” encompasses selecting items from a table according to probabilities weighted in favor

   of some items over others, such as when a particular item appears more often in the table. ’310

   Case Dkt. No. 63 at 7–9.

       In addition to the claims themselves, Plaintiff cites the following intrinsic evidence to support

   its position: ’708 Patent col.4 ll.10–14, col.4 ll.24–26, col.4 ll.38–40, col.5 ll.1–2, col.5 ll.44–47.

       Defendant responds: Under its plain meaning, “selected randomly” in the claims requires that

   the items are selected from among unique items in the item information table without preference

   for any item in the table. That is, each unique item in the table has the same probability of being

   selected, though there may be more than one item of a particular item type. The “suggestion that

   the plain and ordinary meaning of ‘randomly selected’ encompasses ‘weighted’ probabilities is

   absurd.” ’310 Case Dkt. No. 65 at 7–10.

       In addition to the claims themselves, Defendant cites the following intrinsic evidence to

   support its position: ’708 Patent figs.2A, 9, col.4 ll.11–16, col.4 ll.24–32, col.4 ll.40–43.

       Plaintiff replies: The claims expressly require that the items be selected from an item

   information table, but do not require that each item in the information table appear only once in

   the table. Thus, while each table entry may have the same probability of selection, a particular item




   identified in the parties’ Joint Claim Construction Charts (’310 Case Dkt. No. 69, ’311 Case Dkt.
   No. 70) are listed.
                                                     13
Case 2:19-cv-00311-JRG-RSP Document 86 Filed 10/12/20 Page 14 of 62 PageID #: 1028




   may be found in more than one entry of the table and thus have a higher probability of selection

   than an item that appears less frequently in the table. ’310 Case Dkt. No. 68 at 1–2.

         Plaintiff cites further intrinsic evidence to support its position: ’708 Patent fig.2A, col.4 ll.14–

   16.

         Analysis

         The issues in dispute distill to whether the requirement that items are “selected randomly”

   from a table necessarily entails that each item have the same probability of selection. It does not.

         The Court is not persuaded that “selected                      ’708 Patent, fig.2A

   randomly” requires equal selection probability for

   every potential item. As relevant here, the claims are

   directed to selecting acquirable items from a table

   “randomly.” For instance, ’708 Patent Claim 1

   recites: “displaying, during the virtual game, a

   plurality of cells and acquirable item information . . .

   the plurality of items extracted from an item

   information . . ., the plurality of items being selected

   randomly only from items in the item information

   table.” ’708 Patent col.14 ll.1–5. As described in the

   patent, different items have different “rarity values.”

   See, e.g., ’708 Patent col.3 l.53 – col.4 l.16 (“The

   item type is a numerical value representing the rarity

   value of the item”), col.7 ll.47–55 (describing “an

   item with a high rarity value or the like”). Items with



                                                       14
Case 2:19-cv-00311-JRG-RSP Document 86 Filed 10/12/20 Page 15 of 62 PageID #: 1029




   higher rarity values are less likely to be found than those with lower rarity values. See, e.g., id. at

   col.1 ll.43–44 (“it is difficult to acquire a battle card or the like with a high rarity value”). This

   suggests that the probability of acquiring an item varies with an item’s “rarity value.”

       The described embodiments also suggest the probability of acquiring an item may vary from

   item to item. For instance, in the table depicted in Figure 2A, reproduced here and annotated by

   the Court, Item K appears three times in the table whereas Item A appears only once in the table.

   If each table entry is as likely as another, the probability of randomly selecting Item K from the

   table is three times that of selecting Item A. There is a preference for Item K.

       The Court is not convinced that the item selection of the claims necessarily is restricted to a

   particular instance of an item, as Defendant suggests. ’310 Case Dkt. No. 65 at 10. It is true that

   items may be uniquely identified. For instance, Figure 2A lists unique “Item Identification

   Information” for each instance of an item. ’708 Patent col.4 ll.30–32. But there are three instances

   of Item K in the figure, suggesting that “item” does not necessarily refer to an instance of an item.

   And as set forth above, the patent describes a “rarity value” of an item. Again, this suggests that

   “item” does not necessarily refer to a “unique” item, else all items would be equally rare.

   Ultimately, even if “item” in the claim refers to unique instances of items with a common name,

   the patent teaches that the items are randomly selected from a table, but with a preference for items

   that have not already been provided to the user. See, e.g., id. at col.5 ll.43–46 (“the control unit 13

   refers to one of the item information tables 111a to 111c, randomly selects an item not included in

   the identification information of provided items”). In other words, the patent expressly teaches

   selecting “randomly” from among items in a table but weighing the probability of selection of

   some items differently than others.




                                                     15
Case 2:19-cv-00311-JRG-RSP Document 86 Filed 10/12/20 Page 16 of 62 PageID #: 1030




        Finally, Defendant has not presented any evidence that “randomly” has a customary meaning

   in the art other than “by chance” or the like that would require random selections to be selections

   from among items each having an identical probability of selection. Ultimately, the Court

   understands that “selected randomly” indicates selecting something in a non-certain, non-

   deterministic manner, but does not require that all potential selections have the same probability

   of selection. Thus “randomly” is not restricted to selecting among equal-probability items without

   preference for any item over any other item.

        Accordingly, the Court rejects Defendant’s proposed construction and construes “selected

   randomly” as follows:

               •   “selected randomly” means “selected by chance.”

           A-2.    “character” and “and at least one of the cells including a character …”

            Disputed Term                   Plaintiff’s Proposed            Defendant’s Proposed
                                               Construction                     Construction
    “character”                        attribute                        a symbol, which is distinct
                                                                        from an item
    •   ’708 Patent Claim 1, 2, 3
    •   ’832 Patent Claims 3, 6, 14
    “and at least one of the cells     See construction of              and at least one of the cells
    including a character which        “character.” Otherwise,          including a symbol, which is
    indicates a rarity value of an     plain and ordinary meaning;      distinct from the item, which
    item associated with the at        no construction needed.          indicates a rarity value of an
    least one of the cells”                                             item associated with at least
                                                                        one of the cells
    •   ’708 Patent Claims 1, 2, 3

        Because the parties’ arguments and proposed constructions with respect to these terms are

   related, the Court addresses the terms together.

        The Parties’ Positions

        Plaintiff submits: As used in the claims, the word “character” expressly indicates a rarity value

   of an item and thus “character” is used to denote an attribute of the item. This does not require that


                                                      16
Case 2:19-cv-00311-JRG-RSP Document 86 Filed 10/12/20 Page 17 of 62 PageID #: 1031




   the “character” is distinct from the item. For example, the ’708 Patent discloses an embodiment in

   which rarity is indicated by patterns in the cells of the item information table. ’310 Case Dkt. No.

   63 at 9–10, 13.

       In addition to the claims themselves, Plaintiff cites the following intrinsic evidence to support

   its position: ’708 Patent fig.8, col.4 ll.14–16, col.9 ll.63–67, col.11 l.61–63.

       Defendant responds: As expressed in the claims, the “character” that indicates the rarity of the

   item is more than the item itself. Notably, the ’708 Patent distinguishes item-table cell attributes

   such as patterns and colors from symbols that may be displayed in a cell, such as icons and

   characters. This distinction was reinforced during prosecution of the ’708 Patent. Specifically, the

   applicant amended the claims to include the “character” limitation and explained that a “character”

   is distinct from a pattern. ’310 Case Dkt. No. 65 at 10–12, 17.

       In addition to the claims themselves, Defendant cites the following intrinsic evidence to

   support its position: ’708 Patent col.4 ll.14–16, col.9 ll.64–67, col.12 ll.15–19; ’708 Patent File

   Wrapper April 26, 2018 Amendment at 2–4 (Defendant’s Ex. B, Dkt. No. 65-3 at 3–5).

       Plaintiff replies: In the patent and the prosecution history, while “character” is enumerated

   separately from “pattern,” the two terms are not thereby rendered mutually exclusive. In other

   words, the plain meaning of “character” is broad enough to encompass patterns and colors and

   thus should be construed as “attribute.” ’310 Case Dkt. No. 68 at 2–4, 6.

       Plaintiff cites further intrinsic evidence to support its position: ’708 Patent fig.9, col.11 ll.61–

   63, col.12 ll.15–19, col.12 ll.64–67.

       Analysis

       The issues in dispute appear to distill to: (1) whether a “character” in a cell that is used to

   denote the rarity of an item encompasses any attribute; and (2) whether the “character” is



                                                     17
Case 2:19-cv-00311-JRG-RSP Document 86 Filed 10/12/20 Page 18 of 62 PageID #: 1032




   necessarily distinct from the item. The “character” is not simply any attribute and it is necessarily

   distinguishable from the item itself.

       In the appropriate context, “character” in the ’708 and ’432 Patents denotes a computer

   character that is one of several distinct forms used to denote rarity. For example, the patents

   provide “character” as an alternative to “patterns” and “colors” to denote the rarity of an item.

   Specifically, the patents provide that “[t]he item type is a numerical value representing the rarity

   value of the item.” ’708 Patent col.4 ll.14–16. The patents further describe:

          FIG. 7(a) illustrates an example of acquirable item information presented by the
          information presentation unit 12 in Embodiment 2. … Items are associated with the
          boxes 201 to 219 so that the respective counts of necessary acquisition attempts are
          1 to 19. Each box is displayed with a pattern that differs in accordance with the item
          type of the corresponding item.

          As illustrated in the example in FIG. 7(a), when the numerical value of the item
          type is at least a predetermined value, the pattern shown in box 204 and the like is
          displayed. …

          The patterns for displaying the boxes 201 to 219 are not limited to these examples.
          The boxes 201 to 219 may be painted a predetermined color in accordance with
          the item type, or a predetermined icon, character, or the like may be displayed in
          the boxes 201 to 219.

   ’708 Patent col.9 ll.16–67 (emphasis added). This distinction between “pattern” and “character”

   was reemphasized during prosecution, where the applicant explained:

          The claims are further amended to recite the feature of “at least one of the cells
          including a character which indicates a rarity value of an item associated with the
          at least one of the cells.” This feature may be understood with reference to the
          publication of this application, with paragraph [0089] disclosing that each cell may
          have a “character” in lieu of the “pattern” in accordance with the “item type” as
          in paragraph [0087], and paragraph [0040] describing the “item type” as
          representing the rarity value.”

   ’708 Patent File Wrapper April 26, 2018 Amendment at 4, Dkt. No. 65-3 at 5. Ultimately,

   “character” is used to denote an attribute of the item, the “rarity value.” It is not itself simply an




                                                    18
Case 2:19-cv-00311-JRG-RSP Document 86 Filed 10/12/20 Page 19 of 62 PageID #: 1033




   attribute. On balance, the term “symbol” adequately captures the distinction between “character”

   and the other forms described in the patent for denoting the rarity attribute of an item.

           Accordingly, the Court determines that there is no need to construe “and at least one of the

   cells including a character . . . cells” apart from “character” and construes “character” as follows:

                 •   “character” means “symbol.”

             A-3.    “displaying, during the virtual game, an item associated with the selected
                     cell, which is determined by the server based on the selection request”

              Disputed Term                 Plaintiff’s Proposed           Defendant’s Proposed
                                               Construction                     Construction
       “displaying, during the virtual plain and ordinary meaning;     the server determines what
       game, an item associated with no construction needed            item to display during the
       the selected cell, which is                                     virtual game based on the
       determined by the server                                        selection request received by
       based on the selection                                          the server, and displaying that
       request”                                                        item

       •   ’708 Patent Claims 1, 3
       “displays an item associated
       with the selected cell, which
       is determined by the server
       based on the selection
       request”4

       •   ’708 Patent Claim 2

           Because the parties’ arguments and proposed constructions with respect to these terms are

   related, the Court addresses the terms together.

           The Parties’ Positions

           Plaintiff submits: The meaning of the “displaying . . . an item . . . based on the selection

   request” term is plain without construction. Defendant’s proposed construction improperly

   requires that the server determines what item to display. In contrast, the claim language plainly


   4
     In their Joint Claim Construction Chart, the parties misidentify Claim 2 as using the term
   “displaying” but emphasize Claim 2’s “displays” language. ’310 Case Dkt. No. 69-1 at 3–4.
                                                      19
Case 2:19-cv-00311-JRG-RSP Document 86 Filed 10/12/20 Page 20 of 62 PageID #: 1034




   rather requires that “the server must only determine ‘an item associated with the selected cell.’”

   Defendant’s proposed construction also improperly omits the requirement that the displayed item

   is “associated with the selected cell.” ’310 Case Dkt. No. 63 at 11.

         Defendant responds: Under a plain reading of the claims, the item displayed is the one

   determined for display by the server in response to an item-selection request. Further, this is how

   the operation is described in the ’708 Patent and during prosecution of the patent. In other words,

   “the server determine[s] which of the items previously associated with the cell selected by the user

   is ultimately displayed to the user.” Finally, Defendant does not oppose specifying in the

   construction that the displayed item is “associated with the selected cell,” though that limitation is

   clear from other claim language. ’310 Case Dkt. No. 65 at 12–15.

         In addition to the claims themselves, Defendant cites the following intrinsic evidence to

   support its position: ’708 Patent fig.6, col.12 ll.20–44; ’708 Patent File Wrapper March 30, 2017

   Amendment at 7–9 (Defendant’s Ex. A, Dkt. No. 65-2 at 8–10), April 26, 2018 Amendment at 4

   (Defendant’s Ex. B, Dkt. No. 65-3 at 5).

         Plaintiff replies: “[A]ll the claim requires the server to do is determine ‘an item associated

   with the selected cell,’ but the claim does not require the server to determine what item to display.”

   This understanding is consistent with the prosecution history, in which the applicant explained that

   “‘an item associated with the selected cell determined by the server based on the selection request

   is displayed.’” ’310 Case Dkt. No. 68 at 4–6.

         Plaintiff cites further intrinsic evidence to support its position: ’708 Patent col.12 ll.20–44;

   ’708 Patent File Wrapper March 30, 2017 Amendment at 7 (Defendant’s Ex. A, Dkt. No. 65-2 at

   8).




                                                     20
Case 2:19-cv-00311-JRG-RSP Document 86 Filed 10/12/20 Page 21 of 62 PageID #: 1035




       Analysis

       The issue in dispute distills to whether the server determines what item to display. It does.

       The claims provide significant guidance regarding the nature of the “displaying . . . which is

   determined by the server . . .” limitation. For example, Claim 1 of the ’708 Patent provides:

              1. A game control method comprising the steps of:
              (a) initializing a virtual game;
              (b) displaying, during the virtual game, a plurality of cells and acquirable item
                information that is received from a server over a communication line, the
                plurality of cells being displayed in the same size, wherein each of a plurality
                of items extracted from an item information table pertaining to a user is
                associated with each of the plurality of cells, the plurality of items being
                selected randomly only from items in the item information table, and at least
                one of the cells including a character which indicates a rarity value of an item
                associated with the at least one of the cells;
              (c) receiving, during the virtual game, a selection request selecting one of the
                plurality of cells and sending the selection request to the server; and
              (d) displaying, during the virtual game, an item associated with the selected
                cell, which is determined by the server based on the selection request.

   ’708 Patent col.13 l.50 – col.14 l.13 (emphasis added). A plain reading of the claim language

   indicates that: (1) each of a plurality of extracted items is associated with each of a plurality of

   cells, (2) one of the cells is selected by a selection request, and (3) an item associated with the

   selected cell is displayed. The language “which is determined by the server” is found in the

   “displaying . . . an item associated . . .” clause rather than in the clause that sets forth the association

   of items with the cells. And “associated” in this clause appears in the past, passive sense. On

   balance, this most naturally aligns the “determining” with the “displaying” rather than with

   “associated” or associating. In other words, the “determining” that the server performs indicates a

   decision to display rather than, e.g., a decision to associate or a conclusion that an item is associated

   with the selected cell.

       Accordingly, the Court construes this term as follows:




                                                       21
Case 2:19-cv-00311-JRG-RSP Document 86 Filed 10/12/20 Page 22 of 62 PageID #: 1036




               •   “displaying, during the virtual game, an item associated with the selected cell,

                   which is determined by the server based on the selection request” means

                   “displaying, during the virtual game, an item associated with the selected cell,

                   which item is determined for display by the server based on the selection request”

                   and

               •   “displays an item associated with the selected cell, which is determined by the

                   server based on the selection request” means “displays an item associated with the

                   selected cell, which item is determined for display by the server based on the

                   selection request.”

           A-4.    “wherein each of a plurality of items extracted from an item information
                   table pertaining to a user is associated with each of the plurality of the cells”

           Disputed Term                      Plaintiff’s Proposed         Defendant’s Proposed
                                                 Construction                    Construction
    “wherein each of a plurality         plain and ordinary meaning;    wherein each of a plurality of
    of items extracted from an           no construction needed         items extracted from a table
    item information table                                              associated with a particular
    pertaining to a user is                                             user storing items, is
    associated with each of the                                         associated with each of the
    plurality of the cells”                                             plurality of cells

    •   ’708 Patent Claims 1, 2, 3

        The Parties’ Positions

        Plaintiff submits: The meaning of the “wherein each . . . ” term is plain without construction.

   Defendant’s proposed construction improperly expands the recited “item information table” to

   “table” and improperly narrows “pertaining to a user” to “associated with a particular user.” ’310

   Case Dkt. No. 63 at 12–13.

        In addition to the claims themselves, Plaintiff cites the following intrinsic evidence to support

   its position: ’708 Patent fig.1, col.4 ll.17–23, col.4 ll.38–40.


                                                      22
Case 2:19-cv-00311-JRG-RSP Document 86 Filed 10/12/20 Page 23 of 62 PageID #: 1037




          Defendant responds: This term needs to be construed to clarify what it means for an item

   information table to “pertain” to a user. As described in the ’708 Patent, a combination of multiple

   tables are used to “associate the cells in the item information table with a particular user . . . .”

   “[T]he specification teaches cross-referencing and using the combination of user-specific tables to

   execute the claimed method.” ’310 Case Dkt. No. 65 at 16–17.

          In addition to the claims themselves, Defendant cites the following intrinsic evidence to

   support its position: ’708 Patent col.4 ll.6–20, col.4 ll.24–26, col.4 ll.38–43, col.5 l.58 – col.6 l.12,

   col.6 ll.32–38, col.6 ll.54–67, col.11 ll.27–33.

          Plaintiff replies: Defendant’s proposed construction does more than explain what “pertain”

   means, it improperly injects limitations. ’310 Case Dkt. No. 68 at 6.

          Analysis

          The issue in dispute appears to be whether the requirement of “an item information table

   pertaining to a user” necessarily requires that the table is associated with a particular user. It does

   not.

          The Court is not persuaded that the ’708 Patent’s descriptions of embodiments of the invention

   rise to the exacting standard required to interpret the broad “information table pertaining to a user”

   as the narrower “table associated with a particular user storing items.” Indeed, the patent notes that

   one table may pertain to multiple users: “For example, in Embodiments 1 to 3, a separate one of

   the item information tables 111a to 111c is associated with each user identification number, yet

   for example a plurality of users may share one of the item information tables 111a to 111c.” ’708

   Patent col.13 ll.29–33. Ultimately, the meaning of “pertain to” is readily accessible without

   construction, and it is not limited as Defendant suggests.




                                                      23
Case 2:19-cv-00311-JRG-RSP Document 86 Filed 10/12/20 Page 24 of 62 PageID #: 1038




        Accordingly, the Court rejects Defendant’s proposed construction and determines that this

   term has its plain and ordinary meaning without the need for further construction.

           A-5.    The Associated-Memory Terms

           Disputed Term                    Plaintiff’s Proposed           Defendant’s Proposed
                                               Construction                     Construction
    “associating, in a memory of       plain and ordinary meaning;      indefinite
    the game server, each of a         no construction needed
    plurality of cells with each of
    extracted items extracted
    from the memory”

    •   ’832 Patent Claim 1
    “a memory in which each of a
    plurality of cells is associated
    with each of extracted items
    extracted from the memory”

    •   ’832 Patent Claim 4
    “associating, in a memory of
    the computer, each of a
    plurality of cells with each of
    extracted items extracted
    from the memory”

    •   ’832 Patent Claim 9

        Because the parties’ arguments and proposed constructions with respect to these terms are

   related, the Court addresses the terms together.

        The Parties’ Positions

        Plaintiff submits: The meanings of these terms are “clear and definite.” ’310 Case Dkt. No.

   63 at 13–15.

        In addition to the claims themselves, Plaintiff cites the following intrinsic evidence to support

   its position: ’708 Patent fig.1, col.4 ll.9–14.




                                                      24
Case 2:19-cv-00311-JRG-RSP Document 86 Filed 10/12/20 Page 25 of 62 PageID #: 1039




       Defendant responds: These limitations include a fatal grammatical flaw; namely, “either they

   are a missing an article before ‘extracted items,’ or they contain an extra ‘of’ in ‘each of extracted

   items.’” Thus, it is unclear whether each cell of the plurality of cells may be associated with only

   one of the extracted items or must be associated with all of the extracted items, or perhaps some

   other interpretation applies. ’310 Case Dkt. No. 65 at 18–19.

       Plaintiff replies: At worst, Defendant has identified a potential typographical error that the

   Court may correct by inserting the article “the” into the term to clarify that “each of extracted

   items” meant “each of the extracted items.” ’310 Case Dkt. No. 68 at 6–8.

       Analysis

       The issue in dispute is whether the meanings of these Associated-Memory Terms are

   reasonably certain in the context of the claims and the rest of the intrinsic record. Defendant has

   not established that the meanings are not reasonably certain.

       The Court finds no typographical error or other source of uncertainty in the phrase “each of

   extracted items.” The term “extracted items” here is plural, and thus cannot be introduced with the

   singular indefinite article “an.” And there is no previous recitation of “extracted items” such that

   introducing it with “the” would have clarified meaning. In such a situation, it is not uncommon for

   a claims drafter to forego any introductory article for the plural term. Perhaps a more elegant

   approach would have been to draft “a plurality of extracted items” instead of simply “extracted

   items,” but the Court understands the two constructs to plainly have identical meaning. Thus, it is

   reasonably certain that “associating . . . each of a plurality of cells with each of extracted items,”

   and variants, plainly means the same as “associating . . . each of a plurality of cells with each item

   of a plurality of extracted items.” In other words, each cell is associated with each item.




                                                    25
Case 2:19-cv-00311-JRG-RSP Document 86 Filed 10/12/20 Page 26 of 62 PageID #: 1040




           Accordingly, Defendant has failed to prove any claim is indefinite for inclusion of one the

   Associated-Memory Terms.

             A-6.    “[sending information to a user terminal for displaying, in a virtual game,] a
                     sheet comprising the plurality of cells and obtainable item information” and
                     “[send information to a user terminal for displaying, in a virtual game,] a
                     sheet comprising the plurality of cells and obtainable item information”

              Disputed Term                 Plaintiff’s Proposed           Defendant’s Proposed
                                               Construction                     Construction
       “[sending information to a      plain and ordinary meaning;     sending information to a user
       user terminal for displaying,   no construction needed          terminal which is displayed in
       in a virtual game,] a sheet                                     a plurality of cells and
       comprising the plurality of                                     includes at least obtainable
       cells and obtainable item                                       item information necessary to
       information”                                                    display an image of a table
                                                                       with a plurality of cells and
       •   ’832 Patent Claims 1, 9                                     obtainable item information
       “[send information to a user
       terminal for displaying, in a
       virtual game,] a sheet
       comprising the plurality of
       cells and obtainable item
       information”

       •   ’832 Patent Claim 45

           Because the parties’ arguments and proposed constructions with respect to these terms are

   related, the Court addresses the terms together.

           The Parties’ Positions

           Plaintiff submits: The meanings of these terms are plain without construction. Defendant’s

   proposed construction improperly omits the “sheet” limitation and improperly injects “which is

   displayed in a plurality of cells and includes at least obtainable item information” and “necessary




   5
    The parties identified ’832 Patent Claim 4 with the claim language “sending information.” ’310
   Case Dkt. No. 69 at 3. But while Claims 1 and 9 include the “sending information” language,
   Claim 4 recites “send information.”
                                                      26
Case 2:19-cv-00311-JRG-RSP Document 86 Filed 10/12/20 Page 27 of 62 PageID #: 1041




   to display an image of a table with a plurality of cells and obtainable item information” limitations.

   ’310 Case Dkt. No. 63 at 15–16.

       Defendant responds: These terms should be construed to clarify “otherwise vague claim

   language.” As described in the ’832 Patent, the “sheet” is the “scratch card” depicted in Figures 9,

   10A, and 10B and the “obtainable item information” is the “separate ‘acquirable item information’

   table.” The display of “acquirable item information” is repeatedly and consistently characterized

   in the patent as display of a multi-cell table. The claims should be construed to clarify this “table”

   aspect. Further, such a construction is supported by the applicant’s distinction of a prior-art

   reference during prosecution of the ’832 Patent; namely, applicant argued that the “total number

   of items for each item type” in the prior art “is not displayed on the sheet of cells in Figure 7.”

   ’310 Case Dkt. No. 65 at 19–22.

       In addition to the claims themselves, Defendant cites the following intrinsic evidence to

   support its position: ’832 Patent figs.5, 7A, 7B, 8, 9, 10A, 10B, col.1 ll.60–62, col.2 ll.27–29, col.2

   ll.61–64, col.5 ll.10–19, col.11 ll.44–52, col.12 ll.46–55; ’832 Patent File Wrapper February 21,

   2019 Applicant-Initiated Interview Summary (Defendant’s Ex. C, Dkt. No. 65-4).

       Plaintiff replies: As the ’832 Patent expressly explains, the examples of “acquirable item

   information” described in the patent “are not limiting.” And the prosecution-history distinction

   over the prior art was that “‘an area of stored memory … is not displayed on the sheet of cells.’”

   This does not require “obtainable item information” to be displayed in a table. ’310 Case Dkt. No.

   68 at 8–9.

       Plaintiff cites further intrinsic evidence to support its position: ’708 Patent col.10 ll.57–64.




                                                     27
Case 2:19-cv-00311-JRG-RSP Document 86 Filed 10/12/20 Page 28 of 62 PageID #: 1042




        Analysis

        The dispute appears to distill to two issues. First, whether the obtainable item information is

   necessarily displayed as a multi-cell table. It is not. Second, whether the obtainable item

   information necessarily includes information necessary to display an image of a table. It does not.

        The meanings of the terms in dispute are readily accessible and the Court is not persuaded

   that the ’708 and ’832 Patents’ descriptions of embodiments of the invention, or the applicant’s

   argument during prosecution of the ’832 Patent, rise to the exacting standard required to interpret

   the broad claim language to include the narrowing limitations Defendant proposes.

        Accordingly, the Court rejects Defendant’s proposed construction and determines that these

   terms have their plain and ordinary meanings without the need for further construction.

           A-7.    “send[ing] information for differentiating, in the virtual game, a display of
                   the one cell from another cell of the plurality of cells in the sheet, wherein the
                   differentiating of the display of the one cell is done in response to the
                   selection request to select the one cell”

             Disputed Term                Plaintiff’s Proposed          Defendant’s Proposed
                                              Construction                   Construction
    “sending information for             plain and ordinary        sending information to a user
    differentiating, in the virtual      meaning; no               terminal for differentiating in the
    game, a display of the one cell      construction needed       display the one cell from another
    from another cell of the plurality                             of the plurality of cells in the
    of cells in the sheet, wherein the                             sheet wherein the differentiating
    differentiating of the display of                              of the display of the one cell on
    the one cell is done in response                               the sheet of a plurality of cells is
    to the selection request to select                             done in accordance with the
    the one cell”                                                  information sent to the user
                                                                   terminal in response to a
    •   ’832 Patent Claims 1, 9                                    selection request transmitted
                                                                   from the user terminal to select
                                                                   the one cell




                                                   28
Case 2:19-cv-00311-JRG-RSP Document 86 Filed 10/12/20 Page 29 of 62 PageID #: 1043




              Disputed Term               Plaintiff’s Proposed           Defendant’s Proposed
                                              Construction                    Construction
    “send information for                plain and ordinary         send information to a user
    differentiating, in the virtual      meaning; no                terminal for differentiating in the
    game, a display of the one cell      construction needed        display the one cell from another
    from another cell of the plurality                              of the plurality of cells in the
    of cells in the sheet, wherein the                              sheet wherein the differentiating
    differentiating of the display of                               of the display of the one cell on
    the one cell is done in response                                the sheet of a plurality of cells is
    to the selection request to select                              done in accordance with the
    the one cell”                                                   information sent to the user
                                                                    terminal in response to a
    •    ’832 Patent Claim 4                                        selection request transmitted
                                                                    from the user terminal to select
                                                                    the one cell


         Because the parties’ arguments and proposed constructions with respect to these terms are

   related, the Court addresses the terms together.

         The Parties’ Positions

         Plaintiff submits: The meanings of these terms are plain without construction. Defendant’s

   proposed construction improperly adds the “superfluous limitation” requiring sending to a user

   terminal, improperly omits the “in the virtual game” limitation, and improperly narrows the claims

   to require differentiating “in accordance with the information sent to the user terminal” and to

   require the selection request is “transmitted from the user terminal.” ’310 Case Dkt. No. 63 at 16–

   17.

         Defendant responds: These terms should be construed to clarify that “‘sending’ of

   ‘information for differentiating’ must be from the server to the user terminal, and must be done in

   response to the selection request made by the user on the user terminal.” As described in the ’832

   Patent, “the differentiation display is in accordance with the item and item information sent from

   the server to the user terminal (the item detail) in response to a selection request transmitted from

   the user terminal to select the one cell.” And during prosecution of the ’832 Patent, the applicant


                                                      29
Case 2:19-cv-00311-JRG-RSP Document 86 Filed 10/12/20 Page 30 of 62 PageID #: 1044




   distinguished a prior-art reference on the ground that the prior art “‘does not differentiate the

   display of a selected cell from that of another cell . . . There is no differentiation of display of cells

   based on which cell is selected, as claimed’” (quoting ’832 Patent File Wrapper February 21, 2019

   Applicant-Initiated Interview Summary). Thus, the applicant explained that “there is a causal

   connection between the selection and display differentiation.” ’310 Case Dkt. No. 65 at 22–26.

       In addition to the claims themselves, Defendant cites the following intrinsic evidence to

   support its position: ’832 Patent figs.6, 10A, 10B, col.2 ll.18–23, col.2 ll.52–57, col.3 ll.18–23,

   col.6 l.65 – col.7 l.18, col.7 ll.22–31, col.12 ll.37–41; ’832 Patent File Wrapper February 21, 2019

   Applicant-Initiated Interview Summary (Defendant’s Ex. C, Dkt. No. 65-4), April 2, 2019

   Amendment at 2–4, 7 (Defendant’s Ex. D, Dkt. No. 65-5 at 3–5, 8).

       Plaintiff replies: That the claims elsewhere express that some information is sent to a user

   terminal does not mean that all information that is sent is sent to a user terminal. Further, nothing

   in the prosecution history justifies that the differentiation is necessarily “in accordance with the

   information sent to the user terminal.” Rather, the applicant noted that the “‘differentiation . . . is

   done in response to the selection request,’” as recited in the claim. ’310 Case Dkt. No. 68 at 9–10.

       Analysis

       There appear to be two main issues in dispute. First, whether “send[ing] information for

   differentiating” necessarily requires sending the information to the user terminal. It does not.

   Second, whether “differentiating . . . done in response to the selection request” necessarily requires

   differentiating in accordance with the information sent to the user terminal in response to a

   selection request transmitted from the user terminal. It does not.




                                                      30
Case 2:19-cv-00311-JRG-RSP Document 86 Filed 10/12/20 Page 31 of 62 PageID #: 1045




       The claims provide significant guidance regarding the nature of sending information for

   differentiating a display and how the differentiating relates to the selection request. For example,

   Claim 4 of the ’832 Patent provides:

             4. A game server comprising:
             a memory in which each of a plurality of cells is associated with each of
              extracted items extracted from the memory; and
             a controller configured to
                 send information to a user terminal for displaying, in a virtual game, a
                    sheet comprising the plurality of cells and obtainable item information,
                    the obtainable item information comprising at least one of (i) a total
                    number of items for each item type, (ii) a number of obtained items and
                    (iii) a number of un-obtained items,
                 receive, in the virtual game, a selection request from the user terminal to
                    select one cell among the plurality of cells,
                 send information for differentiating, in the virtual game, a display of the
                    one cell from another cell of the plurality of cells in the sheet, wherein
                    the differentiating of the display of the one cell is done in response to
                    the selection request to select the one cell, and
                 provide, in the virtual game, an item of the extracted items that is
                    associated with the one cell to a user of the user terminal.

   ’832 Patent col.14 ll.9–33 (emphasis added). Here, it is clear that the controller is that which is

   configured to send the information for differentiating a display of one cell from another, and that

   the differentiating is done in response to the selection request. But the claim does not specify that

   the information is sent “to a user terminal” or that the differentiating is “done in accordance with

   the information sent to the user terminal in response to the selection request.”

       Again, the meanings of the terms in dispute are readily accessible and the Court is not

   persuaded that the ’708 and ’832 Patents’ descriptions of embodiments of the invention, or the

   applicant’s argument during prosecution of the ’832 Patent, rise to the exacting standard required

   to interpret the broad claim language to include the narrowing limitations Defendant proposes.

       The Court further declines to require that the “selection request” is “transmitted from the user

   terminal.” The claims expressly require “receiving” or “receive” the selection request “from the

   user terminal.” No further clarification is required. And to the extent that “transmitted from the
                                                    31
Case 2:19-cv-00311-JRG-RSP Document 86 Filed 10/12/20 Page 32 of 62 PageID #: 1046




   user terminal” imposes an additional limitation, Defendant has not justified further limiting the

   claims.

        Accordingly, the Court rejects Defendant’s proposed construction and determines that these

   terms have their plain and ordinary meanings without the need for further construction.

             A-8.   “providing” and “provide”

             Disputed Term                   Plaintiff’s Proposed              Defendant’s Proposed
                                                Construction                        Construction
    “providing”                         plain and ordinary meaning;         providing in response to the
                                        no construction needed              selection request
    •   ’832 Patent Claims 1, 9
    “provide”                           plain and ordinary meaning;         provide in response to the
                                        no construction needed              selection request
    •   ’832 Patent Claim 4

        Because the parties’ arguments and proposed constructions with respect to these terms are

   related, the Court addresses the terms together.

        The Parties’ Positions

        Plaintiff submits: The meanings of these terms are plain without construction. Defendant’s

   proposed construction improperly requires that the providing is necessarily “in response to the

   selection request.” ’310 Case Dkt. No. 63 at 18–19.

        In addition to the claims themselves, Plaintiff cites the following intrinsic evidence to support

   its position: ’832 Patent col.2 ll.52–57.

        Defendant responds: In the context of the “surrounding claim language and specification,” the

   provide/providing of the claims is necessarily in response to the selection request. Specifically, the

   claims require provide/providing an item that is “associated with the one cell” and “the one cell”

   refers to the cell that is the object of the recited “selection request . . . to select one cell.” “It would

   be impossible to provide an ‘item[] that is associated with the one cell’ if not done in response to

   the selection request in which the one cell was selected.” And as consistently described in the ’832

                                                       32
Case 2:19-cv-00311-JRG-RSP Document 86 Filed 10/12/20 Page 33 of 62 PageID #: 1047




   Patent, the server provides the item in response to receiving the selection request—“the server

   determines what item to provide and provides that item.” Indeed, providing the item in response

   to the selection request is necessary to achieve the described benefits of the invention. ’310 Case

   Dkt. No. 65 at 27–29.

       In addition to the claims themselves, Defendant cites the following intrinsic evidence to

   support its position: ’832 Patent fig.6, col.1 ll.47–53, col.2 ll.18–23, col.2 ll.52-57, col.3 ll.18–23,

   col.6 l.65 – col.7 l.28; ’708 Patent File Wrapper March 30, 2017 Amendment at 8–9 (Defendant’s

   Ex. A, Dkt. No. 65-2 at 9–10).

       Plaintiff replies: As shown in Figure 6 of the ’832 Patent, the item may be provided in response

   to determining an item to provide rather than in response to a selection request. ’310 Case Dkt.

   No. 68 at 10.

       Plaintiff cites further intrinsic evidence to support its position: ’708 Patent col.7 ll.22–24.

       Analysis

       The issue in dispute is whether the provide/providing recited in the claims is necessarily in

   response to the selection request. It is not. Rather, the providing is “based on” the selection request.

       The claims provide significant guidance regarding the nature providing an item and the

   relationship of the providing to the selection request. For example, Claim 4 of the ’832 Patent

   provides:

               4. A game server comprising:
               a memory in which each of a plurality of cells is associated with each of
                 extracted items extracted from the memory; and
               a controller configured to
                    send information to a user terminal for displaying, in a virtual game, a
                      sheet comprising the plurality of cells and obtainable item information,
                      the obtainable item information comprising at least one of (i) a total
                      number of items for each item type, (ii) a number of obtained items and
                      (iii) a number of un-obtained items,



                                                     33
Case 2:19-cv-00311-JRG-RSP Document 86 Filed 10/12/20 Page 34 of 62 PageID #: 1048




                    receive, in the virtual game, a selection request from the user terminal to
                      select one cell among the plurality of cells,
                    send information for differentiating, in the virtual game, a display of the
                      one cell from another cell of the plurality of cells in the sheet, wherein
                      the differentiating of the display of the one cell is done in response to
                      the selection request to select the one cell, and
                    provide, in the virtual game, an item of the extracted items that is
                      associated with the one cell to a user of the user terminal.

   ’832 Patent col.14 ll.9–33 (emphasis added). Here, it is clear that the controller is configured to

   provide an item that is associated with “the one cell” that is the object of the “selection request.”

   Thus, the item provided is based on the selection request. Indeed, this is how the invention is

   described in the patent. See, e.g., ’832 Patent col.2 ll.522–57 (“In the game server according to the

   present invention, based on a selection request from the communication terminal, the control

   means may determine one item selected from among items for which the count of necessary

   attempts for acquisition is at most the predetermined value to be the item to provide.” (emphasis

   added)). While the providing is clearly “based on” the selection request, the Court is not persuaded

   it is necessarily “in response to” the selection request, as Defendant contends.

         Accordingly, the Court construes these terms as follows:

                •   “providing” means “providing based on the selection request” and

                •   “provide” means “provide based on the selection request.”

        B.      Case No. 2:19-cv-311

             B-1.   “game pieces”

              Disputed Term                  Plaintiff’s Proposed           Defendant’s Proposed
                                                Construction                    Construction
    “game pieces”                       plain and ordinary meaning;       game pieces, of a set of
                                        no construction needed            game pieces, constituting
    •    ’107 Patent Claims 1, 9, 10                                      one game item
    •    ’439 Patent Claims 1, 6, 7     alternatively,
                                        • pieces for use in the game




                                                     34
Case 2:19-cv-00311-JRG-RSP Document 86 Filed 10/12/20 Page 35 of 62 PageID #: 1049




       The Parties’ Positions

       Plaintiff submits: The meaning of the term “game pieces” is plain without construction.

   Defendant’s proposed construction improperly limits the game pieces to a “set” and requires that

   the pieces “constitute one game item.” The ’107 and ’439 Patents’ description of game-piece sets

   and game pieces that constitute a game item are exemplary and thus should not be imported into

   the claims. Further, Defendant’s proposed construction does not clarify the meaning of “game

   pieces” as “game pieces” appears in the construction directly and also through the construction of

   “game item,” meaning the proposed construction of “game pieces” is circular. ’311 Case Dkt. No.

   62 at 7–9.

       In addition to the claims themselves, Plaintiff cites the following intrinsic evidence to support

   its position: ’107 Patent col.23 ll.35–46.

       Defendant responds: The difference between “game pieces” and “game item” will not be

   readily apparent to a juror and thus “game pieces” (and “game item”) must be construed to explain

   the distinction between the terms. As described in the intrinsic record, the “game pieces” are pieces

   of the “game item” and “must constitute one game item.” More specifically, “the game pieces are

   part of a set of game pieces constituting the one game item” (Defendant’s emphasis). ’311 Case

   Dkt. No. 64 at 8–11.

       In addition to the claims themselves, Defendant cites the following intrinsic evidence to

   support its position: ’107 Patent, at [57] Abstract, figs.13, 16, 17, col.2 ll.23–53, col.17 ll.47–56,

   col.18 ll.40–44, col.18 ll.48–50, col.18 ll.56–58, col.19 ll.6–8, col.19 ll.27–29, col.19 ll.46–48,

   col.21 ll.5–9, col.22 l.6, col.22 l.39 – col.23 l.7, col.23 ll.40–44, col.23 ll.52–57; ’107 Patent File

   Wrapper March 4, 2015 Amendment at 11 (Defendant’s Ex. B, Dkt. No. 64-3 at 12); ’439 Patent

   File Wrapper June 7, 2016 Amendment (Defendant’s Ex. C, Dkt. No. 64-4).



                                                     35
Case 2:19-cv-00311-JRG-RSP Document 86 Filed 10/12/20 Page 36 of 62 PageID #: 1050




       Plaintiff replies: A juror will be able to understand “game pieces” and “game item” in the

   context of the claims, so construction is not necessary. Further, the ’107 and ’439 Patents describes

   a variety of rewards that may be acquired by accumulating game pieces, some of which are not

   items composed of game pieces. ’311 Case Dkt. No. 68 at 3–4.

       Plaintiff cites further intrinsic evidence to support its position: ’107 Patent col.5 ll.17–19,

   col.17 ll.54–56; ’107 Patent File Wrapper March 4, 2015 Amendment at 11 (Defendant’s Ex. B,

   Dkt. No. 64-3 at 12); ’439 Patent File Wrapper June 7, 2016 Amendment at 9 (Defendant’s Ex. C,

   Dkt. No. 64-4 at 10).

       Analysis

       The dispute distills to two issues: First, whether the “game pieces” are necessarily of a set of

   game pieces associated with one game item. They are not. Second, whether the “game pieces”

   necessarily constitute one game item. They do not.

       The claims provide significant guidance regarding the nature of the “game pieces” and their

   relationship to the “game item.” For example, Claim 1 of the ’107 Patent provides:

              1. A game control method carried out by a game control device for providing
            a game to a plurality of communication terminals respectively used by a plurality
            of users, the game control device communicating with the plurality of
            communication terminals and having a storage unit, the method comprising the
            steps of:
              (a) storing skill level information indicative of skill levels of each of the
                plurality of users of the game, in the storage unit;
              (b) grouping the plurality of users into one or more groups;
              (c) providing one or more of a plurality of game pieces to a first plurality of
                users in a first group of said one or more groups, based on the skill level
                information, while the first plurality of users are at certain events in the game;
              (d) storing allocation information indicating which game piece has been
                provided to which user with a respective skill level, and a number and type
                of game pieces required to obtain a game item as a reward, in the storage
                unit;
              (e) determining whether all of the game pieces required to obtain said game
                item have been provided to the first group, based on the allocation
                information stored in the storage unit; and

                                                     36
Case 2:19-cv-00311-JRG-RSP Document 86 Filed 10/12/20 Page 37 of 62 PageID #: 1051




             (f) allocating in a memory, the game item to the first group or at least one of
               the first plurality of users, when it is determined that all the required game
               pieces have been provided.

   ’107 Patent col.24 l.65 – col.25 l.24 (emphasis added). It is clear from the express claim language

   that: (1) game pieces are provided to players during the course of the game, and (2) a game item

   is allocated to a group of players, or at least one of the players in the group, when the group has

   collectively acquired all the game pieces required to get the item. Notably, the claim does not

   express (1) that the provided game pieces are restricted to a set associated with the item or (2) the

   game pieces “constitute” a game item.

       The Court rejects Defendant’s proposal to limit “game pieces” to the constituent pieces of one

   game item. First, the patents describe collecting game pieces associated with different items. For

   example, the patent describes users collecting pieces that are each exclusively associated with one

   of four jewels (“A” through “D”). ’107 Patent col.18 l.46 – col.19 l.64. The group of users (a

   “guild”) is rewarded with all the jewels for which the users have collected all the pieces. Id. at

   col.22 l.65 – col.23 l.7. In other words, the users may collect some or all the pieces for jewel “A,”

   “B,” “C,” and “D.” Thus, the game pieces are not necessarily associated with “one” game item—

   the game pieces are collectively associated with up to four items in this example. Second, the game

   pieces that are associated with the same item do not necessarily constitute that item. For example,

   the patents describe providing various types of rewards. Id. at col.17 ll.47–56 (“The rewards that

   can be obtained in the guild event include, for example, various kinds of card characters, items,

   etc.”). And the game “gives a reward in accordance with all of the given game pieces.” Id. at

   col.22 l.65 – col.23 l.7 (emphasis added). Further, the claims allow that the rewarded game item

   may be provided to more than one user, indicating that multiple items of the same type are

   rewarded. For example, each user in the group may be allocated “the type of jewel whose pieces



                                                    37
Case 2:19-cv-00311-JRG-RSP Document 86 Filed 10/12/20 Page 38 of 62 PageID #: 1052




   are all collected.” Id. This indicates that the game pieces are not necessarily pieces of the game

   item.

        On balance, and as plainly stated in the claims, the “game pieces” are pieces used and collected

   in the game to merit allocation of a “game item” when all the required game pieces for that item

   are provided to the group of users. The game pieces are not necessarily pieces “constituting one

   game item.”

        Accordingly, the Court rejects Defendant’s proposed construction and determines that this

   term has its plain and ordinary meaning without the need for further construction.

           B-2.   “game item”

            Disputed Term                  Plaintiff’s Proposed             Defendant’s Proposed
                                               Construction                      Construction
    “game item”                        plain and ordinary meaning;      a reward for the group for
                                       no construction needed           collecting the predetermined
    •   ’107 Patent Claims 1, 9, 10                                     required number and type of
    •   ’439 Patent Claims 1, 6, 7     alternatively,                   game pieces
                                       • item for use in the game

        The Parties’ Positions

        Plaintiff submits: The meaning of the term “game item” is plain without construction.

   Defendant’s proposed construction improperly limits the game item by injecting a “collecting the

   predetermined required number and type of game pieces” limitation. This limitation is not justified

   by the intrinsic record and is inconsistent with the described embodiments that “do not require a

   given type of game pieces to be collected.” ’311 Case Dkt. No. 62 at 9–11.

        In addition to the claims themselves, Plaintiff cites the following intrinsic evidence to support

   its position: ’107 Patent col.5 ll.16–20, col.23 ll.44–46.




                                                    38
Case 2:19-cv-00311-JRG-RSP Document 86 Filed 10/12/20 Page 39 of 62 PageID #: 1053




       Defendant responds: As described in the ’107 and ’439 Patents, a “game item” is a reward for

   collecting the required set of game pieces. And the patents explain that the requirement criteria

   include the type of game pieces and the number of game pieces. ’311 Case Dkt. No. 64 at 11–14.

       In addition to the claims themselves, Defendant cites the following intrinsic evidence to

   support its position: ’107 Patent, at [57] Abstract, figs.13, 14, 16, 17, col.2 ll.7–11, col.2 ll.30–53,

   col.17 ll.47–56, col.18 l.37 – col.19 l.64, col.22 l.9 – col.24 l.9; ’107 Patent File Wrapper March

   4, 2015 Amendment at 11 (Defendant’s Ex. B, Dkt. No. 64-3 at 12); ’439 Patent File Wrapper

   June 7, 2016 Amendment (Defendant’s Ex. C, Dkt. No. 64-4).

       Plaintiff replies: As described in the patents, considering the “type” of game pieces in

   determining whether the game item should be allocated is exemplary. Other embodiments simply

   look to whether “‘all of the . . . game pieces are given’” (quoting ’107 Patent col.2 ll.50–52).

   Further, a “type” limitation is expressed in the claims of the ’107 Patent but not in the claims of

   the ’439 Patent. Finally, Defendant proposes a “predetermined” limitation but does not offer any

   explanation or support for this limitation. And the patents describe some requirement criteria as

   “predetermined” and others as not (citing id. at col.2 ll.50–52, col.17 l.52, col.23 ll.40–49). ’311

   Case Dkt. No. 68 at 4–6.

       Plaintiff cites further intrinsic evidence to support its position: ’107 Patent fig.17, col.2 ll.50–

   52, col.17 l.52, col.22 ll.9–15, col.23 ll.40–49; ’439 Patent File Wrapper June 7, 2016 Amendment

   at 9 (Defendant’s Ex. C, Dkt. No. 64-4 at 10).

       Analysis

       The issue in dispute appears to be whether the game item allocated to the player group (or at

   least a player in the group) is allocated only when a “predetermined required number and type” of

   game pieces are provided to the group. The claims express that the game item is allocated when



                                                     39
Case 2:19-cv-00311-JRG-RSP Document 86 Filed 10/12/20 Page 40 of 62 PageID #: 1054




   “all the required game pieces have been provided” to the group (or users in the group). The claims

   do not, however, express that “required” here means a “predetermined required number and type”

   and the Court declines to read in such a limitation.

       The claims provide significant guidance regarding the nature of “game item” and its

   relationship to the “game pieces.” As set forth in the “game pieces” section above, Claim 1 of the

   ’107 Patent makes clear that a game item is allocated to the group when the group has collectively

   acquired the game pieces required for the reward. Claim 1 further specifies “storing . . . a number

   and type of game pieces required to obtain a game item as a reward,” indicating that the “game

   item” in Claim 1 is associated with game pieces of a certain type and number. ’107 Patent col.25

   ll.13–15.

       Claim 7 of the ’439 Patent is similar in many respects to Claim 1 of the ’107 Patent. Claim 7

   provides:

                 7. A non-transitory computer readable recording medium for storing a program
               that causes a processor of a game control device to execute a process, the game
               control device providing a game to a plurality of communication terminals
               respectively used by a plurality of users over a communication network, and
               having a storage unit, the process comprising the steps of:
                 (a) grouping the plurality of users into one or more groups;
                 (b) storing a correspondence between the plurality of users and the one or more
                   groups in the storage unit;
                 (c) transmitting information over the communication network to initiate a
                   group event in which a first plurality of users forming a first group
                   cooperatively participate in the game;
                 (d) storing a parameter value for each of the plurality of users, wherein the
                   parameter value for a respective user is increased as the respective user makes
                   progress in the group event;
                 (e) monitoring progress of the group event and updating the parameter value
                   for each of the first plurality of users in accordance with the progress of the
                   first group in the group event;
                 (f) providing at least one of a plurality of game pieces to each of the first
                   plurality of users in the group event, based on the parameter value for the
                   corresponding user, wherein the plurality of game pieces are required to
                   obtain a game item;



                                                       40
Case 2:19-cv-00311-JRG-RSP Document 86 Filed 10/12/20 Page 41 of 62 PageID #: 1055




              (g) storing allocation information indicating which game piece has been
                provided to which user, in the storage unit;
              (h) determining whether all the required game pieces have been provided to
                the first plurality of users, based on the allocation information; and
              (i) allocating in a memory, the game item to the first group or at least one of
                the first plurality of users, when it is determined that all the required game
                pieces have been provided within a predetermined period of time during
                which the group event is taking place.

   ’439 Patent col.26 l.54 – col.28 l.17 (emphasis added). It is clear from the express claim language

   that: (1) game pieces are provided to players during the course of the game, and (2) a game item

   is allocated to a group of players, or at least one of the players in the group, when the group has

   collectively acquired the game pieces required to get the item. Notably, the claim does not express

   the game piece requirement as “a number and type of game pieces required to obtain a game item

   as a reward,” as is expressed in Claim 1 of the ’107 Patent.

       The Court rejects Defendant’s proposal to inject a “predetermined . . . number and type”

   limitation. That some claims express a “number and type” limitation and others do not suggests

   that a “number and type” requirement is not inherent to a “game item.” See Phillips, 415 F.3d at

   1314 (“To begin with, the context in which a term is used in the asserted claim can be highly

   instructive. To take a simple example, the claim in this case refers to ‘steel baffles,’ which strongly

   implies that the term ‘baffles’ does not inherently mean objects made of steel.”). And Defendant

   has not provided any persuasive argument or evidence for including a “predetermined” limitation.

       Accordingly, the Court rejects Defendant’s proposed construction and determines that this

   term has its plain and ordinary meaning without the need for further construction.




                                                     41
Case 2:19-cv-00311-JRG-RSP Document 86 Filed 10/12/20 Page 42 of 62 PageID #: 1056




           B-3.    The Skill-Level Terms

            Disputed Term                 Plaintiff’s Proposed           Defendant’s Proposed
                                              Construction                     Construction
    “skill level information”             plain and ordinary       Defendant proposes construing this
                                          meaning; no              term as part of the later limitation.
    •   ’107 Patent Claims 1, 9, 10       construction needed

                                          alternatively,
                                          • information
                                              associated with
                                              the player’s skill
    “providing one or more of a           See constructions of     providing one or more of a plurality
    plurality of game pieces to a         “skill level             of game pieces to a first plurality of
    first plurality of users in a first   information” and         users in a first group of said one or
    group of said one or more             “game pieces.”           more groups while the first plurality
    groups, based on the skill level      Otherwise. plain and     of users are at certain events in the
    information, while the first          ordinary meaning; no     game, based on the skill level
    plurality of users are at certain     construction needed.     information where users with a
    events in the game”                                            lower skill level are provided with a
                                                                   game piece within a certain range of
    •   ’107 Patent Claims 1, 9, 10                                game pieces and users with a higher
                                                                   skill level are provided a game piece
                                                                   within a different range of game
                                                                   pieces

    “the plurality of game pieces         See constructions of     the plurality of game pieces, with
    are respectively provided to          “skill level             information identifying individual
    users with skill levels in            information” and         game pieces, are respectively
    different ranges with different       “game pieces.”           provided to users where users with a
    probabilities, based on the skill     Otherwise. plain and     lower skill level are provided with a
    level information”                    ordinary meaning; no     game piece within a certain range of
                                          construction needed.     game pieces and users with a higher
    •   ’107 Patent Claim 4                                        skill level are provided a game piece
                                                                   within a different range of game
                                                                   pieces in accordance with
                                                                   predetermined probabilities based on
                                                                   ranges of skill level information




                                                       42
Case 2:19-cv-00311-JRG-RSP Document 86 Filed 10/12/20 Page 43 of 62 PageID #: 1057




            Disputed Term               Plaintiff’s Proposed             Defendant’s Proposed
                                           Construction                       Construction
    “the plurality of game pieces      See constructions of      the plurality of game pieces, with
    are respectively provided to       “skill level              information identifying individual
    users with skill levels in         information” and          game pieces, are respectively
    different ranges, based on the     “game pieces.”            provided to users based on ranges of
    skill level information”           Otherwise. plain and      skill level information where users
                                       ordinary meaning; no      with a lower skill level are provided
    •   ’107 Patent Claim 5            construction needed.      with a game piece within a certain
                                                                 range of game pieces and users with
                                                                 a higher skill level are provided a
                                                                 game piece within a different range
                                                                 of game pieces


        Because the parties’ arguments and proposed constructions with respect to these terms are

   related, the Court addresses the terms together.

        The Parties’ Positions

        Plaintiff submits: The meanings of the term “skill level” and the terms that include that phrase

   are plain without construction. Defendant’s proposed constructions improperly require users at

   different skill levels to receive different game pieces based on a range of skill levels. The claims

   do not express such a limitation and importation of such a limitation is not supported by the

   intrinsic record. Indeed, the patents teach providing the same pieces irrespective of the players’

   skill levels but varying the probability that such a piece will be provided based on skill levels

   (citing ’107 Patent col.19 ll.43–64). Plus, the patents teach providing pieces based on skill level

   without any reference to a range of skill level (citing id. at col.21 ll.10–14). Defendant’s proposals

   also improperly inject a “predetermined” probabilities limitation. Finally, Defendant improperly

   injects a “with information identifying individual game pieces” limitation into the claims. ’311

   Case Dkt. No. 62 at 11–15.

        In addition to the claims themselves, Plaintiff cites the following intrinsic evidence to support

   its position: ’107 Patent fig.14, col.2 ll.30–52, col.17 ll.47–51, col.19 ll.43–64, col.21 ll.10–14.


                                                      43
Case 2:19-cv-00311-JRG-RSP Document 86 Filed 10/12/20 Page 44 of 62 PageID #: 1058




       Defendant responds: As described in the ’107 and ’439 Patents, the game pieces are provided

   to users based on user-skill-level ranges. Some pieces are more likely to be provided to low-level

   users, others to intermediate-level users, and others to high-level users. This skill-level allocation

   of pieces is necessary to overcome a disparaged element of the prior art; namely, high-level users

   avoiding low-level users in cooperative play. And the patents state that “each game piece is given

   to users at levels in different ranges as a result” (quoting ’107 Patent col.21 ll.35–38). As described,

   the skill-level allocation is accomplished by associating skill-level ranges with predetermined

   probabilities of game-piece appearance. Finally, in order to avoid a disparaged element of the prior

   art, the patents require that the game pieces be associated with information “maintained on an

   individual user basis, including a piece ID that is ‘an identifier for identifying each of a plurality

   of pieces constituting each jewel’ and a user ID” (citing ’107 Patent figs.13–14, col.18 ll.46–50,

   col.19 l.65 – col.20 l.22). ’311 Case Dkt. No. 64 at 14–19.

       In addition to the claims themselves, Defendant cites the following intrinsic evidence to

   support its position: ’107 Patent figs.13, 14, col.2 ll.7–25, col.18 ll.37–40, col.18 ll.46–50, col.18

   l.53 – col.20 l.22, col.21 ll.10–25, col.21 ll.35–38, col.23 ll.35–57; ’107 Patent File Wrapper

   March 4, 2015 Amendment at 11 (Defendant’s Ex. B, Dkt. No. 64-3 at 12).

       Plaintiff replies: Nothing in the intrinsic record supports importing Defendant’s proposed

   limitations. Rather, the disclosures that Defendant rely upon are exemplary, not definitional. ’311

   Case Dkt. No. 68 at 6–7.

       Plaintiff cites further intrinsic evidence to support its position: ’107 Patent col.2 ll.23–25,

   col.23 ll.52–57.




                                                     44
Case 2:19-cv-00311-JRG-RSP Document 86 Filed 10/12/20 Page 45 of 62 PageID #: 1059




       Analysis

       There appear to be four issues in dispute. First, whether “providing . . . game pieces . . . based

   on the skill level information” necessarily requires providing the pieces based on skill-level ranges.

   It does not. Second, whether “providing . . . game pieces . . . based on the skill level information”

   necessarily requires providing different pieces to different users based on skill level. It does not.

   Third, whether the providing pieces to “users with skill levels in different ranges with different

   probabilities” necessarily requires use of “predetermined” probabilities. It does not. Finally,

   whether the game pieces of Claims 4 and 5 of the ’107 Patent necessarily are “with information

   identifying individual game pieces.” They are not.

       The claims provide significant guidance regarding the nature of the “skill level” limitations.

   For example, Claims 4 through 6 of the ’107 Patent, which all depend from Claim 1, recite as

   follows:

                1. A game control method carried out by a game control device for providing
              a game to a plurality of communication terminals respectively used by a plurality
              of users, the game control device communicating with the plurality of
              communication terminals and having a storage unit, the method comprising the
              steps of:
                (a) storing skill level information indicative of skill levels of each of the
                  plurality of users of the game, in the storage unit;
                (b) grouping the plurality of users into one or more groups;
                (c) providing one or more of a plurality of game pieces to a first plurality of
                  users in a first group of said one or more groups, based on the skill level
                  information, while the first plurality of users are at certain events in the
                  game;
                (d) storing allocation information indicating which game piece has been
                  provided to which user with a respective skill level, and a number and type
                  of game pieces required to obtain a game item as a reward, in the storage unit;
                (e) determining whether all of the game pieces required to obtain said game
                  item have been provided to the first group, based on the allocation
                  information stored in the storage unit; and
                (f) allocating in a memory, the game item to the first group or at least one of
                  the first plurality of users, when it is determined that all the required game
                  pieces have been provided.



                                                      45
Case 2:19-cv-00311-JRG-RSP Document 86 Filed 10/12/20 Page 46 of 62 PageID #: 1060




              4. The game control method according to claim 1, wherein in step (c), the
            plurality of game pieces are respectively provided to users with skill levels in
            different ranges with different probabilities, based on the skill level
            information.

             5. The game control method according to claim 1, wherein in step (c), the
            plurality of game pieces are respectively provided to users with skill levels in
            different ranges, based on the skill level information.

              6. The game control method according to claim 1, wherein in step (c), each, of
            the plurality of game pieces is only provided to users with skill levels in a
            predetermined range, based on the skill level information.

   ’107 Patent col.24 l.65 – col.25 l.47 (emphasis added). It is clear from the express language of the

   claims that: (1) Claim 1 requires provision of pieces “based on the skill level information,” (2)

   Claim 4 narrows Claim 1 to provision of “users with skill levels in different ranges with different

   probabilities,” (3) Claim 5 narrows Claim 1 to provision of “users with skill levels in different

   ranges,” and (4) Claim 6 narrows Claim 1 to exclusive provision of “users with skill levels in a

   predetermined range.”

       The Court rejects Defendant’s “range” limitations. That providing pieces based on “skill

   levels in different ranges” expressly appears in Claim 5 suggests that such a limitation is not

   inherent to “providing . . . game pieces . . . based on the skill level information.” And the Court is

   not persuaded that the ’107 Patent’s descriptions of embodiments of the invention or the goals of

   the invention rise to the exacting standard required to read a “range” limitation into all the claims.

       The Court also rejects Defendant’s restriction of provision of game pieces exclusively to

   certain users based on their skill level. Such a limitation is expressed in Claim 6 (“only to users

   with skill levels in a predetermined range”), which suggests that such a limitation is not inherent

   to “providing . . . game pieces . . . based on the skill level information.” Further, Defendant’s

   proposal contradicts the description of the invention, which expressly allows provision of any

   game pieces to users of any skill level. For example, the ’107 Patent teaches that “[i]t may also be


                                                    46
Case 2:19-cv-00311-JRG-RSP Document 86 Filed 10/12/20 Page 47 of 62 PageID #: 1061




   possible to cause the pieces Al to A6 also to appear for users other than low-level users with a low

   probability or to prevent the pieces Al to A6 from appearing for users other than low-level users.”

   ’107 Patent col.18 l.67 – col.19 l.3. This expressly teaches that the pieces A1 to A6 (of jewel “A”)

   may be provided to any users, perhaps according to different probabilities, or to only low-level

   users. Defendant excludes the to-any-user embodiment.

       The Court also rejects Defendant’s “predetermined probabilities” limitation. That Claim 6

   recites “skill levels in a predetermined range” and Claim 4 and 5 recite ranges without reference

   “predetermined” suggests that the claims express “predetermined” when such a limitation is

   required. The Court is not persuaded that the ’107 Patent’s description of embodiments of the

   invention or the goals of the invention rise to the exacting standard required to read a

   “predetermined probabilities” limitation into claims that recite simply “probabilities.”

       Finally, the Court rejects Defendant’s “with information identifying individual game pieces”

   limitation. To begin, it is not clear why such a limitation should be read into Claims 4 and 5 but

   not into the other claims. Defendant appears to argue that “with information identifying individual

   game pieces” is an inherent aspect of the invention and therefore must be read into the claims. But

   this argument, if it applies, should apply to all claims. In any event, the Court is not persuaded that

   the ’107 Patent’s description of embodiments of the invention or the goals of the invention rise to

   the exacting standard required to read a “with information identifying individual game pieces”

   limitation into any claims.

       Accordingly, the Court rejects Defendant’s proposed construction and determines that this

   term has its plain and ordinary meaning without the need for further construction.




                                                     47
Case 2:19-cv-00311-JRG-RSP Document 86 Filed 10/12/20 Page 48 of 62 PageID #: 1062




          B-4.    The Allocation-Information Terms

            Disputed Term                  Plaintiff’s Proposed         Defendant’s Proposed
                                               Construction                  Construction
    “allocation information            See construction of “game    information identifying the
    indicating which game piece        pieces.” Otherwise. plain    specific game piece provided
    has been provided to which         and ordinary meaning; no     to a specific user, indicating
    user”                              construction needed.         which individual game piece
                                                                    has been provided to which
    •   ’107 Patent Claims 1, 9, 10                                 individual user
    •   ’439 Patent Claim 1, 6, 7
    “determining whether all of the    See constructions of “game   determining whether all of
    game pieces required to obtain     pieces” and “game items.”    the constituent game pieces
    said game item have been           Otherwise. plain and         required to obtain said game
    provided to the first group,       ordinary meaning; no         item have been provided to
    based on the allocation            construction needed.         the first group, by checking
    information stored in the                                       the allocation information
    storage unit”                                                   stored in the storage unit

    •   ’107 Patent Claims 1, 9, 10
    “determining whether all the       See construction of “game    determining whether the
    required game pieces have          pieces.” Otherwise. plain    allocation information
    been provided to the first         and ordinary meaning; no     indicates that each user of the
    plurality of users, based on the   construction needed.         first group has received a
    allocation information”                                         game piece and the first
                                                                    group, collectively, has been
    •   ’439 Patent Claims 1, 6, 7                                  provided the set of game
                                                                    pieces constituting a game
                                                                    item


        Because the parties’ arguments and proposed constructions with respect to these terms are

   related, the Court addresses the terms together.

        The Parties’ Positions

        Plaintiff submits: The meanings of these Allocation-Information terms are plain without

   construction. Defendant’s proposed constructions improperly inject limitations that tie the

   allocation information to specific game pieces and specific users. The ’107 Patent describes

   allocation information as including “game pieces generally provided to users as opposed to

   individual game pieces provided to individual users.” (citing ’107 Patent col.17 ll.62–66, col.23

                                                      48
Case 2:19-cv-00311-JRG-RSP Document 86 Filed 10/12/20 Page 49 of 62 PageID #: 1063




   ll.38–46). With respect to the “determining . . .” limitation in the ’107 Patent, Defendant’s proposal

   improperly replaces “game pieces” with “constituent game pieces” and “based on” with “by

   checking.” With respect to the “determining …” limitation in the ’439 Patent, Defendant’s

   proposal improperly: (1) replaces “based on the allocation information” with “the allocation

   information indicates,” (2) requires that “each user” receive a game piece, and (3) “rewrites

   ‘whether all the required game pieces have been provided to the first plurality of users’ as ‘whether

   . . . the first group, collectively, has been provided the set of game pieces.” ’311 Case Dkt. No. 62

   at 15–18.

       In addition to the claims themselves, Plaintiff cites the following intrinsic evidence to support

   its position: ’107 Patent col.17 ll.62–66, col.22 ll.15–21, col.22 ll.39–43, col.22 ll.65–66, col.23

   ll.38–46.

       Defendant responds: A plain reading of “indicating which game piece has been provided to

   which user” requires that the indicating specify the individual game piece and the individual user

   to which it was provided. Indeed, identifying the game pieces and the users to which the pieces

   have been provided is key to the invention. In the “determining . . .” limitation in the ’107 Patent,

   the “game pieces” are “constituent game pieces” for the reasons provided for the construction of

   “game pieces” and the “determining . . .” is described in the patents as checking the allocation

   information. In the “determining . . .” limitation of the ’439 Patent, the patents describe that the

   “determining . . . ” involves specifying “game pieces given to each of a plurality of users” and then

   determining whether “all of the game pieces are given to the” plurality of users (quoting ’107

   Patent col.22 ll.29–43). ’311 Case Dkt. No. 64 at 20–24.

       In addition to the claims themselves, Defendant cites the following intrinsic evidence to

   support its position: ’107 Patent fig.14, col.2 ll.39–52, col.17 ll.62–66, col.20 ll.3–22, col.21 ll.39–



                                                     49
Case 2:19-cv-00311-JRG-RSP Document 86 Filed 10/12/20 Page 50 of 62 PageID #: 1064




   44, col.22 ll.29–60, col.23 ll.38–46; ’439 Patent File Wrapper June 7, 2016 Amendment at 13

   (Defendant’s Ex. C, Dkt. No. 64-4 at 14).

       Plaintiff replies: Nothing in the intrinsic record justifies Defendant’s imported limitations.

   ’311 Case Dkt. No. 68 at 7–8.

       Plaintiff cites further intrinsic evidence to support its position: ’107 Patent col.2 l.30; ’439

   Patent File Wrapper June 7, 2016 Amendment at 13 (Defendant’s Ex. C, Dkt. No. 64-4 at 14).

       Analysis

       The dispute distills to four issues. First, whether “information indicating which game piece

   has been provided to which user” necessarily identifies each provided game piece and the user(s)

   to which the game piece has been provided. It does. Second, whether “game pieces” should be

   construed as “constituent game pieces.” For the reasons provided in the section on “game pieces”

   above, it should not. Third, whether “determining . . . based on the allocation information . . .” in

   the claims of the ’107 Patent necessarily requires “checking the allocation” information. It does

   not. Fourth, whether “determining whether all the required game pieces have been provided to the

   first plurality of users” in the claims of the ’439 Patent necessarily requires determining whether

   “each user of the first [plurality of users] has received a game piece.” It does not.

       The “allocation information” identifies each provided game piece and the user to which the

   game piece has been provided. This is the plain meaning of “indicating which game piece has been

   provided to which user.” The Court is not persuaded that the ’107 and ’439 Patents’ description of

   embodiments rises to the exacting standard to enlarge this plain meaning to encompass simply

   indicating “game pieces generally provided to users as opposed to individual game pieces provided

   to individual users” as Plaintiff contends.




                                                    50
Case 2:19-cv-00311-JRG-RSP Document 86 Filed 10/12/20 Page 51 of 62 PageID #: 1065




        The Court rejects: (1) Defendant’s proposed rewrite of “based on the allocation information”

   as “by checking the allocation information” or “the allocation information indicates” and (2)

   Defendant’s proposed requirement that “determining whether all the game pieces have been

   provided to the first plurality of users” necessitates determining whether each user of the first

   plurality of users has received a game piece. The Court is not persuaded that the ’107 and ’439

   Patents’ description of embodiments rises to the exacting standard to warrant importing such

   limitations, which are clearly not expressed in the examined and issued claim language.

        Accordingly, the Court construes “allocation information . . .” as follows and rejects

   Defendant’s proposed constructions of the “determining . . .” terms and determines that the

   “determining . . .” terms have their plain and ordinary meanings without the need for further

   construction:

              •    “allocation information indicating which game piece has been provided to which

                   user” means “allocation information identifying each provided game piece and the

                   user to which the game piece has been provided.”

          B-5.     The Parameter-Value Terms

            Disputed Term                 Plaintiff’s Proposed            Defendant’s Proposed
                                              Construction                     Construction
    “parameter value”                 plain and ordinary meaning;     a value set in advance of a
                                      no construction needed          game expressing an attribute
    •   ’439 Patent Claims 1, 6, 7                                    for each individual user of the
                                                                      group that affects the
                                                                      progress of an independent
                                                                      task for that user




                                                  51
Case 2:19-cv-00311-JRG-RSP Document 86 Filed 10/12/20 Page 52 of 62 PageID #: 1066




            Disputed Term                Plaintiff’s Proposed               Defendant’s Proposed
                                            Construction                         Construction
    “storing […] a parameter value plain and ordinary meaning;          storing […] a parameter value
    for each of the plurality of     no construction needed             for each of the plurality of
    users, wherein the parameter                                        users, wherein the same
    value for a respective user is                                      parameter value for a
    increased as the respective user                                    respective user is increased as
    makes progress in the group                                         the respective user makes
    event”                                                              progress in the group event

    •   ’439 Patent Claims, 1, 6, 7
    “updating the parameter value        plain and ordinary meaning;    updating the same parameter
    for each of the first plurality of   no construction needed         value for each of the first
    users in accordance with the                                        plurality of users in
    progress of the first group in                                      accordance with the progress
    the group event”                                                    of the first group in the group
                                                                        event
    •   ’439 Patent Claims 1, 6, 7

        Because the parties’ arguments and proposed constructions with respect to these terms are

   related, the Court addresses the terms together.

        The Parties’ Positions

        Plaintiff submits: The meanings of these Parameter-Value terms are plain without

   construction. Defendant’s proposed constructions improperly require the “parameter value” to be

   “set in advance of a game.” The ’107 and ’439 Patents, however, describe setting a parameter

   value during a game, in advance of a battle (citing ’107 Patent col.4 ll.56–61, col.5 ll.21–23, col.11

   ll.4–39). Defendant also improperly injects “expressing an attribute for each individual user of the

   group that affects the progress of an independent task for that user,” which limitation is without

   support in the intrinsic record. Finally, changing “the parameter value” to “the same parameter

   value” is either unnecessary, since “the parameter value” plainly refers back to the previously

   recited “a parameter value,” or confusing, since it is unclear what parameter values are the “same.”

   ’311 Case Dkt. No. 62 at 18–20.



                                                      52
Case 2:19-cv-00311-JRG-RSP Document 86 Filed 10/12/20 Page 53 of 62 PageID #: 1067




         In addition to the claims themselves, Plaintiff cites the following intrinsic evidence to support

   its position: ’107 Patent col.4 ll.56–61, col.5 ll.21–29, col.5 ll.43–55, col.11 ll.4–39.

         Defendant responds: As described in the ’107 and ’439 Patents, the parameter value indicates

   an attribute of the user’s character that affects “the progress of an independent task of a user” and

   that is set in advance of the game (citing, inter alia, ’439 Patent col.5 ll.43–57). These

   characteristics of the “parameter value” are necessary to achieve the stated goal of the invention

   since the user will need to know the values to “best choose a group to join and aid.” And, as

   described, the parameter values affect independent—solo—game play in contrast to cooperative

   play with other users (citing ’107 Patent col.17 ll.40–46). Finally, Defendant “adds the phrase

   ‘same’ because ‘the parameter value’ requires an antecedent basis.” ’311 Case Dkt. No. 64 at 24–

   27.

         In addition to the claims themselves, Defendant cites the following intrinsic evidence to

   support its position: ’439 Patent figs.3, 5, col.2 ll.26–29 col.4 ll.41–43. col.4 ll.59–61, col.5 ll.23–

   36, col.5 ll.43–57, col.8 ll.12–23, col.10 ll.30–33, col.10 ll.51–64, col.17 ll.40–46, col.18 ll.45–

   52; ’439 Patent File Wrapper June 7, 2016 Amendment at 13 (Defendant’s Ex. C, Dkt. No. 64-4

   at 14).

         Plaintiff replies: The ’107 and ’439 Patents describe parameter values that are set in advance

   of an event or task and parameter values that are stored in advance. Thus, it would be improper to

   limit parameters values to values set in advance of a game. Further, the “independent task”

   limitation is not even mentioned in the intrinsic record. Finally, the antecedent basis for “the

   parameter value” is clear in the claims, there is no need to inject a “same” limitation. ’311 Case

   Dkt. No. 68 at 8–9.




                                                     53
Case 2:19-cv-00311-JRG-RSP Document 86 Filed 10/12/20 Page 54 of 62 PageID #: 1068




       Plaintiff cites further intrinsic evidence to support its position: ’107 Patent col.4 ll.36–38,

   col.5 ll.21–33.

       Analysis

       There appear to be three issues in dispute. First, whether the “parameter value” is necessarily

   set in advance of a game. It is not. Second, whether the “parameter value” is restricted to “an

   independent task.” It is not. Third, whether “the parameter value” should be rewritten as “the same

   parameter value” to provide an antecedent basis. It should not; the antecedent basis is already clear

   in the claims.

       The claims again provide significant guidance regarding the nature of the “parameter value”

   limitations. For example, Claim 7 of the ’439 Patent provides:

              7. A non-transitory computer readable recording medium for storing a program
            that causes a processor of a game control device to execute a process, the game
            control device providing a game to a plurality of communication terminals
            respectively used by a plurality of users over a communication network, and
            having a storage unit, the process comprising the steps of:
              (a) grouping the plurality of users into one or more groups;
              (b) storing a correspondence between the plurality of users and the one or more
                groups in the storage unit;
              (c) transmitting information over the communication network to initiate a
                group event in which a first plurality of users forming a first group
                cooperatively participate in the game;
              (d) storing a parameter value for each of the plurality of users, wherein the
                parameter value for a respective user is increased as the respective user
                makes progress in the group event;
              (e) monitoring progress of the group event and updating the parameter value
                for each of the first plurality of users in accordance with the progress of
                the first group in the group event;
              (f) providing at least one of a plurality of game pieces to each of the first
                plurality of users in the group event, based on the parameter value for the
                corresponding user, wherein the plurality of game pieces are required to
                obtain a game item;
              (g) storing allocation information indicating which game piece has been
                provided to which user, in the storage unit;
              (h) determining whether all the required game pieces have been provided to
                the first plurality of users, based on the allocation information; and



                                                    54
Case 2:19-cv-00311-JRG-RSP Document 86 Filed 10/12/20 Page 55 of 62 PageID #: 1069




              (i) allocating in a memory, the game item to the first group or at least one of
                the first plurality of users, when it is determined that all the required game
                pieces have been provided within a predetermined period of time during
                which the group event is taking place.

   ’439 Patent col.26 l.54 – col.28 l.17 (emphasis added). It is clear from the claims that “a parameter

   value” is stored for each of the plurality of users and that “the parameter value” for each of the

   users is manipulated and used via operation of the claims, including “updating the parameter value

   . . . in accordance with the progress . . . in the group event.”

       The Court rejects Defendant’s proposed “set in advance of a game” and “expressing an

   attribute for each individual user of the group that affects the progress of an independent task for

   that user” limitations. As evinced by Claim 7, the claims themselves set forth that a parameter

   value is stored for each user and what each user’s parameter value does in operation of the claim.

   Plus, the claims are silent on when the value is set. The Court is not persuaded that the ’107 and

   ’439 Patents’ description of embodiments or the goals of the invention rise to the exacting standard

   required to inject Defendant’s proposed extraneous limitations.

       The Court also rejects Defendant’s proposal to rewrite “the parameter value” as “the same

   parameter value.” Defendant’s justification for this is nonsensical. The claims clearly provide an

   antecedent basis for “the parameter value” in the earlier-recited “a parameter value.”

       Accordingly, the Court rejects Defendant’s proposed constructions and determines that these

   terms have their plain and ordinary meanings without the need for further construction.




                                                     55
Case 2:19-cv-00311-JRG-RSP Document 86 Filed 10/12/20 Page 56 of 62 PageID #: 1070




           B-6.    “cooperatively participate in the game”

           Disputed Term                    Plaintiff’s Proposed             Defendant’s Proposed
                                               Construction                       Construction
    “cooperatively participate in      plain and ordinary meaning;        participate in the game by
    the game”                          no construction needed             completing the same task
                                                                          dependent on other users
    •   ’439 Patent Claims 1, 6, 7     alternatively,
                                       • players working towards a
                                           common goal in the game

        The Parties’ Positions

        Plaintiff submits: The meaning of the term “cooperatively participate in the game” is plain

   without construction. Defendant’s proposed construction improperly limits the cooperation to the

   “same task dependent on other users.” The ’107 and ’439 Patents describe groups of users working

   together to obtain multiple different game pieces, allowing that each user may collect a different

   game piece by performing different tasks. ’311 Case Dkt. No. 62 at 21–22.

        In addition to the claims themselves, Plaintiff cites the following intrinsic evidence to support

   its position: ’107 Patent col.1 l.66 – col.2 l.3, col.2 ll.23–55, col.17 l.40 – col.18 l.3, col.23 ll.35–

   49, col.23 ll.62–64.

        Defendant responds: The ’107 and ’439 Patents distinguish between independent individual

   tasks, in which a single player performs the task, and cooperative tasks, in which a group of players

   work together to complete a task. To “cooperatively participate in the game,” the users must

   complete the same task together, dependent on other users. ’311 Case Dkt. No. 64 at 27–28.

        In addition to the claims themselves, Defendant cites the following intrinsic evidence to

   support its position: ’439 Patent col.4 ll.1–12, col.17 ll.40–46, col.23 ll.35–49.

        Plaintiff replies: While the patents describe a “main cycle” with tasks performed independent

   of other users and a “sub cycle” in which users “play in cooperation with one another,” this does




                                                      56
Case 2:19-cv-00311-JRG-RSP Document 86 Filed 10/12/20 Page 57 of 62 PageID #: 1071




   not restrict the plain meaning of “cooperatively participate in the game” to game play in which

   users perform the same task dependent on other users. ’311 Case Dkt. No. 68 at 9.

        Analysis

        The issue in dispute is whether the requirement that users “cooperatively participate in the

   game” necessarily requires completing the same task dependent on other users. It does not.

        The Court is not persuaded that Defendant’s cited descriptions of the embodiments or goal of

   the invention rise to the exacting standard required to inject the proposed extraneous limitations.

   Indeed, the ’107 and ’439 Patents suggest that allowing different users to acquire different game

   pieces based in the skill level of the users encourages cooperation amongst users of different skill

   levels. See ’107 Patent col.2 ll.12–55, col.17 l.47 – col.23 l.7. This suggests that one user may

   pursue the task of collecting a first piece while another user pursues the task of collecting a second

   piece, all while working together to collect—as a group—all the pieces necessary to receive a

   game item.

        Accordingly, the Court rejects Defendant’s proposed construction and determines that this

   term has its plain and ordinary meaning without the need for further construction.

          B-7.     “periodically causing an event to occur for providing one of the plurality of
                   game pieces to a user”

           Disputed Term                  Plaintiff’s Proposed              Defendant’s Proposed
                                              Construction                       Construction
    “periodically causing an          See construction of “game         a game control device
    event to occur for providing      pieces.” Otherwise, plain and     periodically performs
    one of the plurality of game      ordinary meaning; no              processing to cause an event
    pieces to a user”                 construction needed.              to occur for providing one of
                                                                        the plurality of game pieces
    •   ’439 Patent Claim 4                                             to a user




                                                    57
Case 2:19-cv-00311-JRG-RSP Document 86 Filed 10/12/20 Page 58 of 62 PageID #: 1072




         The Parties’ Positions

         Plaintiff submits: The meaning of this term is plain without construction. Defendant’s

   proposed construction improperly incorporates limitations expressed elsewhere in the claim: “the

   game control device causes the event to occur; however, this limitation is already captured by the

   preamble of Claim 1 of the ’439 Patent from which Claim 4 depends.” ’311 Case Dkt. No. 62 at

   22.

         In addition to the claims themselves, Plaintiff cites the following intrinsic evidence to support

   its position: ’107 Patent col.17 ll.40–46, col.20 ll.62–65.

         Defendant responds: The game control device not only periodically causes the event; it also

   provides the game piece to the user. ’311 Case Dkt. No. 64 at 28–29.

         In addition to the claims themselves, Defendant cites the following intrinsic evidence to

   support its position: ’439 Patent fig.16, col.21 ll.16–31; ’439 Patent File Wrapper June 7, 2016

   Amendment at 9, 13 (Defendant’s Ex. C, Dkt. No. 64-4 at 10, 14).

         Plaintiff replies: The preamble of Claim 1 (and thus Claim 4) is limiting and thus there is no

   need to add a “game control device” to each limitation. Further, the claim language at issue requires

   only that the game control device cause the event “for providing” a game piece, not that the game

   control device actually provides the game piece. ’311 Case Dkt. No. 68 at 10.

         Analysis

         The issue in dispute appears to be whether the game control device necessarily provides the

   game pieces to a user. It does, but this is elsewhere expressed in the claims.

         The meaning of Claim 4 is plain in the context of the surrounding claim language:

               1. A game control method carried out by a game control device for providing
             a game to a plurality of communication terminals respectively used by a plurality
             of users, the game control device communicating with the plurality of
             communication terminals over a communication network and having a storage

                                                     58
Case 2:19-cv-00311-JRG-RSP Document 86 Filed 10/12/20 Page 59 of 62 PageID #: 1073




            unit for storing information for each of the plurality of users, the method
            comprising the steps of:
             (a) grouping the plurality of users into one or more groups;
             (b) storing a correspondence between the plurality of users and the one or more
               groups in the storage unit;
             (c) transmitting information over the communication net- work to initiate a
               group event in which a first plurality of users forming a first group
               cooperatively participate in the game;
             (d) storing a parameter value for each of the plurality of users, wherein the
               parameter value for a respective user is increased as the respective user makes
               progress in the group event;
             (e) monitoring progress of the group event and updating the parameter value
               for each of the first plurality of users in accordance with the progress of the
               first group in the group event;
             (f) providing at least one of a plurality of game pieces to each of the first
               plurality of users in the group event, based on the parameter value for the
               corresponding user, wherein the plurality of game pieces are required to
               obtain a game item;
             (g) storing allocation information indicating which game piece has been
               provided to which user, in the storage unit;
             (h) determining whether all the required game pieces have been provided to
               the first plurality of users, based on the allocation information; and
             (i) allocating in a memory, the game item to the first group or at least one of
               the first plurality of users, when it is determined that all the required game
               pieces have been provided within a predetermined period of time during
               which the group event is taking place.

             3. The game control method according to claim 1, further comprising the step
            of
             (j) deleting the allocation information from the storage unit when the
               predetermined period of time has elapsed.

             4. The game control method according to claim 3, further comprising the step
            of
             (k) periodically causing an event to occur for providing one of the plurality of
               game pieces to a user, wherein
             in step (f), one of the plurality of game pieces is provided to one of the first
               plurality of users in the event.

   ’439 Patent col.25 l.37 – col. 26 l.22 (emphasis added). The “game control device” necessarily

   carries out the steps of the method of Claim 4 of the ’439 Patent, which include the steps of Claims

   1 and 3. The language of Claim 4 requires that the game control device causes the event for

   providing the game pieces, and that the “providing at least one of a plurality of game pieces to


                                                   59
Case 2:19-cv-00311-JRG-RSP Document 86 Filed 10/12/20 Page 60 of 62 PageID #: 1074




   each of the first plurality of users . . .” of step (f) of Claim 1 involves providing a game piece to a

   user “in the event.” Thus, in context, the game control device provides the game piece in the event

   caused by the game control device.

        Accordingly, the Court rejects Defendant’s proposed construction, holds that the preamble of

   Claim 1 is limiting and applies to Claim 4, and determines the “periodically causing an event to

   occur for providing one of the plurality of game pieces to a user” has its plain and ordinary meaning

   without the need for further construction.

           B-8.   “ranking point”

           Disputed Term                  Plaintiff’s Proposed              Defendant’s Proposed
                                             Construction                        Construction
    “ranking point”                   measurement of success in a       point granted alongside a
                                      group event                       reward to a group for
    •   ’439 Patent Claim 5                                             collecting required game
                                                                        pieces which, based on total
                                                                        points collected, can impact
                                                                        the type of game item given
                                                                        to the group, and which is
                                                                        also granted for completing
                                                                        tasks outside the group event


        The Parties’ Positions

        Plaintiff submits: As described in the ’107 and ’439 Patents, a “ranking point” is granted to

   the user group “‘for each predetermined period of time’” and that it “‘is expected that . . . [the]

   users . . . will positively play the . . . game in order to obtain the ranking point’” (quoting ’107

   Patent col.23 ll.20–24, col.23 ll.26–28). This is “consistent with a ‘measurement of success in the

   group event,’ with rewards given based on this measurement.” ’311 Case Dkt. No. 62 at 23.

        In addition to the claims themselves, Plaintiff cites the following intrinsic evidence to support

   its position: ’107 Patent col.23 ll.17–31.




                                                     60
Case 2:19-cv-00311-JRG-RSP Document 86 Filed 10/12/20 Page 61 of 62 PageID #: 1075




       Defendant responds: The patents describe that the ranking point is provided apart from the

   reward given for collecting all the required game pieces and that the ranking point is used to

   provide rewards to the group of users. Notably, the patents allow ranking points to be granted for

   a user’s solo play apart from the group event. Plaintiff’s proposed construction fails because it

   does not account for ranking points granted for solo play. ’311 Case Dkt. No. 64 at 29–30.

       In addition to the claims themselves, Defendant cites the following intrinsic evidence to

   support its position: ’439 Patent col.23 l.56 – col.24 l.3, col.25 ll.14–20.

       Plaintiff replies: Neither the claims nor the description of the embodiments requires the

   ranking point to “impact[] the type of game item given to the group” or to be “granted for

   completing tasks outside the group event.” ’311 Case Dkt. No. 68 at 10.

       Analysis

       There are two issues in dispute. First, whether a “ranking point” is necessarily “granted for

   completing tasks outside the group event.” It is not. Second, whether a “ranking point” necessarily

   “can impact the type of game item given to the group.” It does not necessarily have this attribute.

       Claim 5 of the ’439 Patent provides significant guidance regarding the nature and use of the

   “ranking point”:

             5. The game control method according to claim 1, further comprising the steps
            of:
             (l) storing a ranking point for the first group when it is determined that all the
                required game pieces have been provided; and
             (m) storing a reward for the first plurality of users in accordance with a total
                value of ranking points for the first group during a predetermined period of
                time.

   ’439 Patent col.26 ll.23–30 (emphasis added). It is clear from the claims that the ranking point is

   stored on successful provision of all the required games pieces and that a reward is stored in

   accordance with the total value of ranking points.



                                                     61
Case 2:19-cv-00311-JRG-RSP Document 86 Filed 10/12/20 Page 62 of 62 PageID #: 1076




         The Court reject’s Defendant’s proposed limitations of “granted for completing tasks outside

    the group event” and “can impact the type of game item given to the group.” With respect to the

    “granted for completing tasks outside the group event” limitation, the Court agrees that such an

    embodiment is provided in the ’107 and ’439 Patents but is not persuaded that such an attribute is

    inherent to a “ranking point.” With respect to “can impact the type of game item given to the

    group,” the Court finds no support for reading such a limitation into the claims. Indeed, the

    “reward” provided in accordance with ranking points is described as different than the “game item’

    provided for collecting all the required game pieces. See, e.g., id. at col.23 ll.56–62 (“In the case

    where the target guild collects all of the game pieces, it is also possible to give a ranking point to

    the target guild besides the reward described above. It is possible to totalize the ranking point given

    to the target guild . . . and to give various kinds of rewards . . . in accordance with the total value

    of the ranking point.”).
.
         Accordingly, the Court construes “ranking point” as “measurement of success.”

    V.      CONCLUSION

         The parties should ensure that all testimony that relates to the terms addressed in this Order

    is constrained by the Court’s reasoning. However, in the presence of the jury the parties

    should not expressly or implicitly refer to each other’s claim construction positions and should

    not expressly refer to any portion of this Order that is not an actual construction adopted by the

    Court. The references to the claim construction process should be limited to informing the jury of

    the constructions adopted by the Court.
         SIGNED this 3rd day of January, 2012.
         SIGNED this 12th day of October, 2020.




                                                        ____________________________________
                                                        ROY S. PAYNE
                                                        UNITED STATES MAGISTRATE JUDGE
                                                      62
